 

EXHIBIT 10.3

Execution Version

Confidential

SEARCH SERVICES AGREEMENT

This Search Services Agreement (the “Agreement”), dated as of September 1, 2007
(the “Effective Date”), is between AOL LLC (“AOL”), a Delaware limited liability
company, with offices at 22000 AOL Way, Dulles, Virginia 20166, and CNN
Interactive Group, Inc. (hereinafter “CNN”), a Delaware corporation, with
offices at One CNN Center, Atlanta, GA 30303. AOL and CNN may be referred to
individually as a “Party” and collectively as the “Parties.”

INTRODUCTION

WHEREAS, AOL licenses from its Third Party Provider the right to receive web
search functionality, Sponsored Link results from Advertisers, and certain
branding rights and the right to provide such rights and services to Affiliates
of Time Warner Inc.;

WHEREAS, AOL provides an Internet based program for directing Internet search
engine users to a landing page of sponsored links relevant to the users’ search
queries through the use of Result Terms or AOL Hand Mapped Terms (i.e., “Web
Offers Links”);

WHEREAS, AOL wishes to provide and CNN, as an Affiliate of Time Warner Inc.,
wishes to receive through AOL the Web Service, the Sponsored Advertising Service
and the Web Offers Links on CNN.com, along with certain Third Party Provider
branding rights;

WHEREAS, this relationship is further described below and is subject to the
terms and conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties hereby agree as follows:

Defined terms used but not defined in the body of the Agreement shall be as
defined on Exhibit A attached hereto.

TERMS

 

1. SERVICES

 

  1.1. Sponsored Links. Subject to the terms and conditions of this Agreement,
AOL shall enable CNN.com to request, and AOL will ensure that the Third Party
Provider provides, Matched Results for display as Sponsored Links in the
Sponsored Links Search Results Area throughout the Term (and where CNN is
required to provide notice pursuant to this Agreement with respect to increase,
elimination or suspension of the Matched Results and/or Additional Matched
Results, CNN will comply with such notice requirement).

 

  1.2. Web Search. Subject to the terms and conditions of this Agreement, AOL
shall enable CNN.com to receive the Web Services and Licensed Content.

 

  1.3. Web Offers. Subject to the terms and conditions of this Agreement, AOL
shall enable CNN.com to receive the Web Offers Links.

 

2. IMPLEMENTATION, MECHANICS AND PROCESS.

 

  2.1. Sponsored Link Implementation. Subject to the terms of this Agreement,
AOL shall make available to CNN and CNN.com Users the Sponsored Advertising
Service as set forth herein, and subject to Section 2.4, CNN shall use the
protocol in Schedule 2.1 (on the terms set forth therein, including Preamble
thereto) (the “Protocol”) to: (a) enable CNN.com Users who query the CNN Search
Service (from CNN .com) to receive the results of those Queries (including the
Sponsored Links) on the Sponsored Links Search Results Area (i.e., within
CNN.com), (b) provide tag(s) within the request for Matched Results indicating
the number of Matched Results requested and whether the Matched Results will be
displayed on First Pages or Next Pages, and (c) subject to CNN’s rights under
this Agreement, serve the Matched Results in the form of Sponsored Links in
response to the CNN.com User Queries.

 

  2.1.1.

Sponsored Links Required Characteristics. Unless changed pursuant to
Section 2.1.2 or otherwise changed by mutual agreement of the Parties during the
Term, all Sponsored Links will include the characteristics set forth in this
Section 2.1.1 (such characteristics, collectively, the “Sponsored Links Required
Characteristics”): The Sponsored Links shall (i) include at least three
(3) Matched Results above the Web Search Results Area on the First Pages of
CNN.com, and at least two (2) Matched Results on the Next Pages of CNN.com (to
the

 

Page 1 of 51



--------------------------------------------------------------------------------

Execution Version

 

 

extent a sufficient number of Matched Results are delivered; if fewer than the
number of Matched Results specified above are delivered, CNN shall serve the
number of Matched Results delivered by the Third Party Provider, subject to
CNN’s rights hereunder); (ii) be titled “Sponsored Links” unless otherwise
agreed upon by the Parties in writing; (iii) at CNN’s option, include
AOL-approved “mouse-overs” on the Sponsored Links on CNN.com (i.e., text that
appears when the mouse sits on top of such title); (iv) include the following
disclosure language (or substantially similar language as agreed upon by AOL and
CNN) in relation to the group of Sponsored Links: “These listings are brought to
you by a third party and are not necessarily endorsed by CNN” (in a font size
similar to any other similar disclaimers on the same page or in accordance with
CNN.com’s generally applicable disclaimer policies); and (v) appear materially
similar to the mock-ups attached hereto as Exhibit H, or as otherwise mutually
agreed. With respect to subpart (i) above: (x) the Parties expressly agree that
CNN shall have the right to implement certain Additional Matched Results in
compliance with Exhibit F hereto, as further referenced in Section 9 below; and
(y) in situations where CNN faces risk of imminent harm (e.g., including without
limitation, in the event of a virus transmission, ongoing misuse of user data,
or any Sponsored Link Excess Slippage (defined below)) which is material, CNN
may eliminate or suspend the display of the Matched Results and shall only be
required to deliver written notice promptly following the elimination or
suspension of Matched Results.

 

  2.1.2. Redesigns. Notwithstanding anything to the contrary herein, CNN
expressly reserves the right to redesign or modify the organization, structure,
“look and feel,” navigation and other elements of any part or all of CNN.com,
but excluding the text or Content of the Matched Results as provided by the
Third Party Provider through AOL (“Redesigns”) at any time without notice to or
consent from AOL, provided, however, if a Redesign to either the Sponsored Links
Search Results Area or the Web Search Results Area causes the click-through rate
(“CTR”) for Sponsored Links to decline by an average of twelve percent
(12%) during the fifteen (15) days following the Redesign (versus the average
during the thirty (30) days preceding the Redesign), AOL shall, at any time
after such Redesign, notify CNN in writing of such decline (with e-mail being
sufficient) and the Parties shall meet within three (3) business days of such
notice to determine whether the decline in CTR was caused by the Redesign and if
so, then to work together in good faith to agree on how to restore the CTR, as
applicable, to the level that existed prior to the Redesign. If the Parties are
unable to agree on how to restore the CTR, as applicable, to the level that
existed prior to the Redesign then the Parties shall escalate such matter for
further discussion to the Management Contacts identified in Section 1 of Exhibit
E.

 

  2.1.3. General Mechanics. This Section describes the general processes by
which CNN will submit Queries to AOL and requests for Matched Results for
display as Sponsored Links, and the Third Party Provider, through AOL, will
deliver Matched Results to CNN, in accordance with the terms of this Agreement.
Subject to Section 2.4, when CNN.com Users initiate a search on the CNN Search
Service (whether through a Query or from a link within a category or subcategory
or otherwise) then CNN will deliver the Search Term (if the search is initiated
from a link within a category, then CNN will deliver the corresponding Search
Term) to the Third Party Provider (subject to CNN’s rights to decline to send a
particular Search Term pursuant to Section 2.9) and a request for Matched
Results. The Third Party Provider shall receive and process the Search Term,
including selecting Matched Results that satisfy the Search Term and this
Agreement (e.g., including without limitation the filtering requirements of
Section 2.8). The Third Party Provider then shall deliver to CNN, via a means
and format agreed upon by AOL and CNN, an XML data feed that includes up to the
specified number of Matched Results set forth in Section 2.1.1 above or a “no
result” notice. CNN shall parse the data feed as appropriate and display all the
provided Matched Results (again subject to its rights to decline pursuant to
Section 2.9 and subject to not receiving more than the number of Matched Results
as set forth in Section 2.1.1) as Sponsored Links. All Sponsored Links shall
contain mutually agreed Linking Mechanisms. The Sponsored Links shall be the
highest-ranked qualifying Matched Results provided by the Third Party Provider
(subject to the applicable filtering and blocking rules), provided, however,
that the Parties may mutually agree otherwise with respect to the Next Pages.

 

  2.2. Web Search Implementation. AOL shall enable CNN to receive the Licensed
Content and the Web Service for inclusion in, and use on, CNN.com and as
otherwise set forth in this Agreement. Traffic on all Service Pages shall be
considered to be CNN traffic. The Web Service will be provided by the Third
Party Provider, in all material respects, in accordance with the functionality,
specifications, performance criteria and limitations specified in or referenced
in this Agreement, including in Exhibit B-1 attached hereto, or as otherwise
agreed upon in writing by the Parties.

 

  2.2.1. Service Pages. The Service Pages shall: (i) be served, produced and
managed by, or for CNN co-branded sites on behalf of, CNN, except as otherwise
agreed in writing by the Parties; (ii) be hosted and maintained solely on CNN’s
servers (excluding the Search Engine and other Third Party Provider Technology),
except as otherwise agreed in writing by the Parties; and (iii) have a domain
name determined at CNN’s sole discretion.

 

Page 2 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

  2.2.2. General Mechanics. All Queries to the Web Service sent by CNN to the
Third Party Provider shall use a Client Name and a Valid IP Address provided by
CNN to AOL and the Third Party Provider, where “Client Name” means an
alphanumeric code assigned to CNN by the Third Party Provider, and “Valid IP
Address” means any and all valid Internet protocol addresses that will be used
by or on behalf of CNN.com. Any modifications to the initial list of Valid IP
Addresses provided to AOL by CNN must be made by CNN. When CNN.com Users
initiate a search on CNN.com in an area where CNN utilizes the Web Service, then
CNN shall deliver such Queries to the Third Party Provider, subject to CNN’s
rights to decline to send particular Queries pursuant to Section 2.9. The Third
Party Provider shall receive and process the Queries, including generating the
Results Set(s). The Third Party Provider then shall deliver to CNN the XML data
feed that includes Results Set(s) or a “no result” notice. CNN shall parse the
XML data feed to display, subject to the terms of this Agreement. CNN shall not
alter the text of the Search Results, except that CNN may reformat, change the
look and feel, and display only a portion of the Search Results, and may
commingle and/or intermittently intersperse the Search Results with other search
results (paid or unpaid, of CNN, its Affiliates and/or third parties), provided
however, that in all cases CNN does not display the Search Results (whether or
not commingled) in a different order or ranking than received. The Parties
acknowledge and agree that nothing contained in this Section 2.2.2 is intended
to negate or amend the restrictions placed on CNN set forth in Section 4
(Exclusivity) of this Agreement. CNN may limit the number of Results Sets
returned per Query.

 

  2.2.3. Web Service Implementation. AOL shall ensure that the Database is
updated in a manner consistent with the descriptions set forth in Exhibit B-1.
Subject to Section 2.1.2 above, CNN shall be responsible for the design,
production, technology deployment, Content programming, and creation of graphic
user interfaces of the Web Service as appearing within any area of CNN.com
hereunder, and may in its sole discretion determine and limit the number of
Search Results appearing in the Web Search Results Area and the size of each
Search Result, in each case, as appearing within any area of CNN.com. The Web
Service shall perform substantially in accordance with the then most-current
performance standards of the most-current version of the Third Party Provider’s
search service used by AOL that is similar to the Web Service (except (a) to the
extent that this Agreement, including Exhibit B-1, provides for differences from
such version and, (b) for the Database size limitations set forth on Exhibit
B-1, and (c) to the extent that CNN and AOL select different filtering options
in accordance with the Data Protocol), but in all cases otherwise in accordance
with the requirements set forth in Exhibit B-1. CNN shall provide AOL with
(i) at least forty (40) days notice of an expected increase in the daily average
volume of Queries to the Web Service from CNN.com, of ten percent (10%) and up
to thirty percent (30%), measured against the rolling thirty (30)-day average
Query volume, (ii) at least ninety (90) days notice of an expected increase in
the daily average volume of Queries to the Web Service from CNN.com, of thirty
percent (30%) and up to fifty percent (50%), measured against the rolling thirty
(30)-day average Query volume, and (iii) a mutually agreed notice period (acting
reasonably in good faith) of an expected increase in the daily average volume of
Queries to the Web Service from CNN.com, of fifty percent (50%) or greater,
measured against the rolling thirty (30)-day average Query volume, provided
however, that neither (x) failure to send such notice to AOL, nor (y) any lack
of a change of volume (or other inaccuracy of the predicted volume change) after
having sent such a notice to AOL shall be deemed a breach of, or otherwise
result in liability to, CNN pursuant to the terms of this Agreement, but
provided further, that in the event CNN fails to send such a notice, then AOL
shall be under no obligation to meet the requirements set forth in Sections 1-3
of the Technical Requirements set forth in Exhibit B-1 attached hereto with
respect to Queries for a period of thirty (30) days, ninety (90) days, or more,
as applicable, from the date that such increase first occurred

 

  2.3. Web Offers Links.

 

  2.3.1.

Web Offers Links Required Characteristics. Unless changed pursuant to
Section 2.1.2 or otherwise changed by mutual agreement of the Parties during the
Term, all Web Offers Links will include the characteristics set forth in this
Section 2.3.1 (such characteristics, collectively, the “Web Offer Required
Characteristics”): CNN shall include the Web Offers Links above the Web Search
Results Area on the First Pages of CNN.com and may display Web Offers Links
below the Web Search Results Area on the First Pages of CNN.com. CNN will only
be required to display such number of Web Offers Links that can be displayed
within two (2) lines of text. In addition, CNN may display Web Offers Links on
the Next Pages, provided that the Web Offers Links are displayed in a manner
similar to how they are displayed on the First Pages. In situations where CNN
faces risk of imminent harm (e.g., including

 

Page 3 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

without limitation, in the event of a virus transmission, ongoing misuse of
CNN.com User data, or any Sponsored Link Excess Slippage (defined below)) which
is material, CNN may eliminate or suspend the display of Web Offers Links and
shall only be required to deliver written notice promptly following the
elimination or suspension of any Web Offers Links.

 

  2.3.2. General Mechanics. When CNN.com Users initiate a search on the CNN
Search Service (whether through a Query or from a link within a category or
subcategory or otherwise) then subject to Section 2.4, CNN will deliver the
Search Term (if the search is initiated from a link within a category, then CNN
will deliver the corresponding Search Term) to AOL (subject to CNN’s rights to
decline to send a particular Search Term pursuant to Section 2.9) and a request
for Web Offers Links. AOL shall receive and process the Search Term, including
selecting Web Offers Links that satisfy the Search Term and this Agreement
(e.g., including without limitation the filtering requirements of Section 2.8).
AOL then shall deliver to CNN, via a means and format agreed upon by AOL and
CNN, an XML data feed that includes no more than the number of Web Offers Links
that can be displayed within two (2) lines of text as set forth in Section 2.3.1
above. CNN shall parse the XML data feed as appropriate and display all the
provided Web Offers Links (again subject to its rights to decline pursuant to
Section 2.9). The Web Offers Links will direct CNN.com Users to the Web Offers
Landing Page, which will reside in a CNN template, as agreed upon by the
Parties.

 

  2.4. Vertical Searches. Notwithstanding anything to the contrary herein,
including, without limitation, the terms of Sections 2.1, 2.1.3 and 2.3.1, CNN
may, but shall not be obligated to, implement the Sponsored Advertising Service,
including Sponsored Links or Web Offers Links, with Vertical Searches (e.g., CNN
could implement a Vertical Search in the travel category on CNN.com and not
display Sponsored Links on the page that displays the results of the travel
queries which results are provided by a third party). If, however, CNN elects to
implement the Sponsored Advertising Service, including Sponsored Links or Web
Offers Links, with Vertical Searches pursuant to this Section 2.4, CNN may not
use any other paid search results within those Vertical Searches while using the
Sponsored Advertising Service (including Sponsored Links or Web Offers Links).
In addition, if CNN implements Vertical Searches on CNN.com using the same
search box as it uses for web search or Site Search, it will make web search
using the Web Service or Site Search the default search service in such search
box on all CNN.com pages where such search box appears. For example, CNN may not
categorize a query in the search box for web search or Site Search on CNN.com
pages as “travel” and send such searches to CNN’s travel vertical experience,
but CNN may, however, use Vertical Searches on the same search box that it uses
for web search and/or Site Search if such Vertical Search is not the default
search and is accessed by some means such as being triggered by a CNN.com User
toggling over to a vertical tab (like “Shopping” or “Travel”) on the main search
box.

 

  2.5. Speed of Matched Results. Notwithstanding anything to the contrary
herein, AOL will ensure that every Matched Result is fully queried, matched,
processed, and delivered and received by CNN (including a complete http
response, with a complete Matched Results Set result or a “no hit” set result
served in XML format) (collectively, “Fully Processed and Served”) in less than
one (1) second from the time the initial query is delivered to AOL or the Third
Party Provider, as applicable, from CNN (i.e., the CNN server) (the “Maximum
Delivery Time”). In the event that the Third Party Provider fails to Fully
Process and Serve any individual Matched Result within the Maximum Delivery Time
(“Timing Out”), then in addition to any other remedies available to CNN, CNN
shall not be obligated to display any such individual Matched Results that take
longer than the Maximum Delivery Time to be Fully Processed and Served (e.g.,
CNN may elect to “time out” or filter such Matched Results from the Sponsored
Links).

 

  2.6. Branding. Notwithstanding anything to the contrary, CNN shall not be
obligated to display any branding of AOL or the Third Party Provider in
connection with this Agreement. Notwithstanding the previous sentence, AOL
hereby grants to CNN the right to use the branding of the Third Party Provider
on CNN.com as depicted in the mock-ups attached hereto as Exhibit I and as
otherwise mutually agreed.

 

  2.7. Ownership. Subject to AOL and the Third Party Provider’s rights in the
Sponsored Advertising Service and the Advertising Results (as applicable), and
subject further to the rights of any of Advertisers in their advertisements,
trademarks, and websites, CNN owns and (as between AOL and CNN) shall operate
the CNN Search Service, and CNN owns all right, title and interest in and to
CNN.com and all advertising and promotional spaces therein (including, without
limitation, the Service Pages on which the Advertising Results appear via the
Sponsored Links as set forth herein), including all frames and other tools or
navigation associated therewith.

 

Page 4 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

  2.8. Sponsored Links Promotional Limitations.

 

  (a) First Level Filter. AOL shall implement a list for CNN.com of URLs and
Search Terms that when queried, are more likely than not to produce search
results that: (a) are pornographic, or that link to sites offering pornography;
(b) would obviously link to a website that offers for sale an illegal substance,
product or service; (c) are contrary to CNN’s written advertiser policy(ies);
(d) CNN is prohibited from displaying within a service such as the Sponsored
Links, because of a pre-existing (as of the Effective Date) agreement between
CNN and a third party; or (e) are subject to the Second Level Filter (as defined
in Section 2.8(b)) below, including any updates thereto as permitted under
Section 2.8(c) below, in order to prevent such results during periods during
which such updates are being implemented or generally to limit Second Level
Failure (collectively, the “Sponsored Link First Level Filter”) (clauses
(a) through (e) above, the “Sponsored Link First Level Filter Rules”). The
Parties hereby agree that the Sponsored Link First Level Filter for CNN.com
shall initially include the URLs and Search Terms from AOL’s current filters
with the Third Party Provider, as provided to CNN in writing prior to the
execution of this Agreement and as amended and updated by AOL during the Term
(and provided to CNN.com in writing, with email being sufficient). CNN may
update the Sponsored Link First Level Filter at any time during the Term (as
provided in Section 2.8(c) below, AOL shall use commercially reasonable efforts
not to provide, or have the Third Party Provider provide, any Matched Results
for the Search Terms or URLs included in the Sponsored Link First Level Filter;
provided that the existence of a Matched Result that should have been excluded
by the Sponsored Link First Level Filter (“Sponsored Link First Level Failure”)
will not be deemed a breach of the Agreement. Instead, AOL shall remedy the
Sponsored Link First Level Failure as set forth in Section 2.9. The lists
referenced in this Section 2.8(a) above will be specific to CNN.com.

 

  (b) Second Level Filter. AOL shall use commercially reasonable efforts to, and
CNN shall assist AOL to, create (i) a filter that includes Search Terms (which
shall be deemed to include reasonably likely misspellings), Prohibited Entities
and URLs (which shall be deemed to include reasonably applicable sub-URLs) for
Prohibited Entities (“Prohibited Entities” shall mean those companies described
on the Prohibitied Entities List (defined below)) and (ii) processes, including
editorial review and post-incident instructions for removal of slippage, as
applicable (as described below), to exclude the following from the Matched
Results: Matched Results that (a) are contrary to certain applicable standard
advertiser policies (as delivered to AOL in writing, which writing may be in the
form of an email) which are selected by CNN from CNN’s generally applicable
standard advertiser policies for CNN.com (as such selections may be updated by
CNN from time to time); (b) link to a portion of a Prohibited Entity’s website
on which is described or offered any product or service that CNN or its parent,
Turner Broadcasting System, Inc., markets as part of one of its core businesses;
or (c) promote, market, offer or distribute products or services which CNN
identifies to AOL in writing (which writing may be in the form of an email) that
CNN does not desire to display or distribute (for any reason as determined by
CNN in its sole discretion); (collectively, the “Sponsored Link Second Level
Filter”) (clauses (a), (b) and (c) above, the “Sponsored Link Second Level Fiter
Rules” and, together with the Sponsored Link First Level Filter Rules, the
“Sponsored Link Filter Rules”). The initial list of Prohibited Entities is
attached hereto as Schedule 1 (the “Prohibited Entities List”) which such list
may be updated upon mutual agreement between AOL and CNN and shall in any case
be deemed to include reasonable variations, misspellings and singulars and
plurals thereof. Through the Sponsored Link Second Level Filter, AOL is
responsible for implementing CNN’s filtering rules that might be context
dependent or subject to interpretation. For example, if the Search Term within
the Sponsored Link Second Level Filter is “guns” and CNN’s policy forbids (or
CNN does not desire to display or distribute) the sale of guns but permits (or
otherwise does not object to) Content related to gun control or gun safety, then
AOL would ensure that the Matched Results exclude links to Advertiser Websites
selling guns, but would be permitted (but not required) to provide links to
Advertiser Websites containing Content about gun control issues. The Parties
hereby acknowledge that CNN has provided the Search Terms and Prohibited
Entities that are initially included in the Sponsored Link Second Level Filter
as of the Effective Date; thereafter CNN may update the Sponsored Link Second
Level Filter as set forth in Section 2.8(c) below. AOL shall exclude from
Matched Results any items covered by the Sponsored Link Second Level Filter;
provided that the existence of a Matched Result that should have been excluded
by the Sponsored Link Second Level Filter (“Sponsored Link Second Level
Failure”) will not be deemed a breach of the Agreement. Instead, AOL shall
remedy the Sponsored Link Second Level Failure as set forth in Section 2.9.

 

  (c)

Updates to First Level Filter and Second Level Filter. CNN may update the
Sponsored Link First Level Filter and/or the Sponsored Link Second Level Filter
and/or the Sponsored Link Second Level Filter Rules (including the Prohibited
Entities List, upon mutual agreement with AOL, which will not be unreasonably
withheld or delayed) at any time by providing written notice (which written
notice may be in the form of email) to AOL of the Search Term, the URLs,
standard advertiser policy, or the entity that should be included, and, for a
Search Term, whether that Search Term should be included on the Sponsored Link
First Level Filter or on the Sponsored Link Second Level Filter. Any updates
must be consistent with the definitions and restrictions and rights (in the
Sponsored Link First Level Filter Rules

 

Page 5 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

and Sponsored Link Second Level Filter Rules, as applicable) above, but may also
include Search Terms, URLs, entities or policies that CNN reasonably and in good
faith believes are necessary for inclusion to prevent (a) exposure of CNN to
liability or (b) adverse effects to CNN, CNN.com, or the CNN.com User experience
(including, without limitation, to brand and/or editorial independence or
integrity). For updates to the Sponsored Link First Level Filter, AOL shall
implement such updates, as soon as practicable, but in any event within two
(2) Business Days from delivery of such written notice. For updates to the CNN
standard advertising policies subject to the Sponsored Link Second Level Filter
or for products or services subject to Section 2.8(b)(ii)(c), AOL shall
implement such updates as soon as practicable, but in any event within six
(6) Business Days from delivery of such written notice (unless such updating
requires the manual review of a material portion of the Third Party Provider’s
database of existing advertisements, in which case AOL shall implement such
updates as soon as practicable, but in any event within a period of time not to
exceed twenty-one (21) Business Days).

 

  (d) Relevance. All Advertising Results shall be Relevant to the applicable
Search Term. If CNN reasonably believes that a particular Matched Result is not
Relevant, then in addition to CNN’s other rights under this Agreement, CNN shall
have the rights in Section 2.9(a) to block, and may inform AOL, in which case
AOL shall consider that Matched Result not to be Relevant, and shall exclude it
as a Matched Result within the time set forth in Section 2.9

 

  2.9. Rights and Remedies in the Event of Sponsored Links Promotional Problems

 

  (a) CNN Right to Block. Notwithstanding any notice requirements elsewhere in
this Agreement, CNN has the right, but not the obligation, to do any of the
following: (a) decline to send a Query to AOL or the Third Party Provider (as
applicable) that reasonably would produce an Excluded Result because the Search
Term is on the Sponsored Link First Level Filter or Sponsored Link Second Level
Filter, (b) remove, or decline to serve and display any Sponsored Links if CNN
reasonably believes that the Matched Results being returned that are Excluded
Results pursuant to the Sponsored Link First Level Filter or Sponsored Link
Second Level Filter, or (c) remove, or decline to serve and display any
Sponsored Links if CNN reasonably believes that Matched Results being returned
are not Relevant. In the event that CNN notifies AOL in writing (which writing
may be in the form of an email) of a Search Term or Search Result that should
have been filtered under the Sponsored Link Filter Rules, such notice shall
constitute a request to update the Sponsored Link First Level Filter or the
Sponsored Link Second Level Filter, for which AOL shall take action pursuant to
Section 2.8(c). CNN may continue to decline to send a Search Term and/or block
the display of Sponsored Links until AOL advises CNN that AOL has adequately
updated the filters or has otherwise remedied the problem.

 

  (b) Slippage. The Parties acknowledge and agree that there will be minor
occasions where Matched Results are not filtered out in accordance with
Section 2.8 despite the commercially reasonable efforts of AOL and Third Party
Provider (“Sponsored Link Slippage”), and in such event, the Parties will
cooperate to remedy the situation as quickly as possible in a mutually agreed
manner. Any immaterial and occasional Sponsored Link Slippage alone will not be
deemed a material breach hereof; provided that AOL remedies such problems
promptly; and provided further that CNN shall retain its rights to block as set
forth in Section 2.9(a) above. If CNN determines that, in its reasonable
judgment, the Matched Results include Excluded Results, whether or not such
Sponsored Link Slippage is material, then CNN may provide written notice to AOL
(during business hours such notice should be provided to both
Joan.kickert@corp.aol,com and Scott.Knowles@corp.aol,com, after business hours
(for urgent escalations) such notice should be provided to the AOL Network
Operations Center via telephone at (703) 265-4662, or such other contacts as
otherwise provided by AOL to CNN)(which written notice may be in the form of
email). The notice must describe the Search Term, prohibited entity, or
Advertiser Website affected, and the basis of the determination that it is an
Excluded Result. AOL shall then remedy the problem by ceasing to provide, or
having the Third Party Provider cease to provide, them as part of the Matched
Results, as soon as reasonably possible, but no later than within three
(3) Business Days from delivery of such written notice for Search Terms on the
Sponsored Link First Level Filter, and seven (7) Business Days from delivery of
such written notice for the Sponsored Link Second Level Filter. In the event
that the quantity or frequency of Sponsored Link Slippage is becoming more than
minor in scope or amount (including due to repetitive problems) (“Sponsored Link
Excess Slippage”), CNN shall provide written notice thereof to AOL at any time.
In the event that CNN notifies AOL of Sponsored Link Excess Slippage, senior
account services representatives, or such other personnel as may reasonably be
expected to be necessary to remedy the situation, from each Party, will work
together in good faith for the five (5) day period commencing on the date of
such notice. If AOL is unable to cure such Sponsored Link Excess Slippage within
such five (5) day period, then CNN shall notify AOL in writing of such failure
and, notwithstanding anything to the contrary, the Sponsored Link Slippage which
is subject to such notice may constitute a material breach hereof, in which case
such notice shall constitute CNN’s notice to AOL with respect to such material
breach (and shall be deemed retroactive to the commencement of such five (5) day
period).

 

Page 6 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

  2.10. Web Search Limitations

 

  (a) Keyword Filter. CNN may, and upon request from CNN, AOL will assist CNN
to, create a list of Queries for the Web Service (a “Keyword List”), such list
including the most common misspellings, that when queried, are more likely than
not to produce search results that (a) are pornographic, or that link to sites
offering pornography; (b) would obviously link to a website that offers for sale
an illegal substance, product or service; (c) are contrary to CNN’s written
advertiser policy(ies); (d) CNN is prohibited from displaying because of a
pre-existing (as of the Effective Date) agreement between CNN and a third party;
(e) could expose CNN to liability or have a negative impact on CNN (as
determined by CNN in good faith); or (f) CNN reasonably believes in good faith
could adversely affect CNN, CNN.com, or the CNN.com User experience (clauses
(a) through (f) above, the “Web Search Filter Rules”) (collectively, the
“Keyword Filter”). AOL shall remedy any failure of the Keyword Filter to exclude
a Search Result that should have been excluded by the Keyword Filter as set
forth in Section 2.10(g). Pursuant to Section 2.10(d) the initial Keyword Filter
for CNN.com shall include AOL’s current Keyword Filter with the Third Party
Provider.

 

  (b) URL Filter. CNN may, and upon request from CNN, AOL will assist CNN to,
create a list of URLs for the Web Service (a “URL List”) that could violate the
Web Search Filter Rules to be excluded from Results Sets. AOL shall use
commercially reasonable efforts to ensure that no Search Results (for the Web
Service) provided are exact matches to the URLs or image URLs included in the
URL filter list. AOL shall remedy any failure of the URL filter to exclude a
Search Result that should have been excluded by the URL filter as set forth in
Section 2.10(g). The Keyword Filter and the URL filter may hereinafter
collectively be referred to as the “Web Search Filters.” Any Search Results or
Results Set that could be filtered by the Web Search Filters shall be deemed a
“Restricted Result.” Pursuant to Section 2.10(d) the initial URL filter for
CNN.com shall include AOL’s current URL filter with the Third Party Provider.

 

  (c) Technical Support. AOL will provide and ensure that CNN receives technical
support to ensure that the Licensed Content is correctly received by CNN in
accordance with the priority response times and terms and conditions set forth
in Exhibit B-2. AOL shall appoint a technical contact to whom CNN may address
all technical questions relating to the Web Service, and AOL shall use
commercially reasonable efforts to remedy, or have its Third Party Provider
remedy, any material malfunctioning of the Web Service in accordance with
Exhibit B-2. As between AOL and CNN, AOL shall be solely responsible for the
license, purchase, implementation, maintenance and support of all software and
hardware required to fulfill its obligations under this Agreement. In the event
that CNN technical support is required for the Web Service as implemented on
CNN.com, CNN will provide reasonable technical support to AOL free of charge
upon mutually acceptable terms and conditions.

 

  (d) Updates to Keyword Filter and URL Filter. The Parties hereby agree that
the initial Web Search Filters for CNN.com shall include AOL’s current filters
with the Third Party Provider, as provided to CNN in writing prior to the
execution of this Agreement and as amended and updated by AOL during the Term
(and provided to CNN.com in writing, with email being sufficient). CNN may
update the Web Search Filters at any time by providing written notice to AOL of
the Query or URL and the applicable list in a manner and form to be mutually
agreed. Any updates must be consistent with the definitions and restrictions and
rights (in Web Search Filter Rules) above. AOL shall implement such updates to
the Web Search Filters within three (3) Business Days. Notwithstanding the
foregoing, if CNN requests that AOL block Content that is illegal or offers for
sale an illegal substance, then AOL shall use commercially reasonable efforts to
block the relevant URL(s) or image URL(s) within eighteen (18) hours from all
Search Results (and in any case within two (2) calendar days), whether or not
relevant Web Search Filters are in place.

 

  (e) Relevance. The first Results Set shall be Relevant to the applicable
Query. If CNN reasonably believes in good faith that a particular Query is being
responded to with an initial Results Set that is not Relevant, then CNN shall
have the rights in Section 2.10(f) to block, and may inform AOL, in which case
AOL shall consider that Results Set not to be Relevant, and shall be deemed to
be an Error, subject to Exhibit B-2.

 

  (f)

CNN Right to Block. Notwithstanding anything to the contrary, CNN shall have the
right, but not the obligation, to (a) decline to send a Query to AOL or the
Third Party Provider (as applicable) that reasonably would produce Restricted
Results, adult or explicit results, results that are not Relevant, and/or
results that are Timing Out (per Exhibit B-1), (b) decline to serve or display
any Search Results if Search Results are not delivered to CNN in conformity with
the Web Search Filter Rules, that is not

 

Page 7 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

Relevant, and/or that is Timing Out (per Exhibit B-1), and/or adult or explicit
results, and/or (c) decline to display a resulting web page when a CNN.com User
clicks on a Search Result that is a Restricted Result.

 

  (g) Slippage. The Parties acknowledge and agree that there will be minor
occasions where Search Results are not filtered by the Filters in accordance
with this Section 2.10(g) despite commercially reasonable efforts of AOL (“Web
Search Slippage”), and in such event, the Parties will cooperate to remedy the
situation as quickly as possible in a mutually agreed manner. Any immaterial and
occasional Web Search Slippage alone will not be deemed a material breach
hereof; provided that AOL remedies such problems in accordance with this
Section 2.10(g) and Exhibit B-2; and provided further that CNN shall retain its
rights to block as set forth in Section 2.10(f) above. If CNN determines that in
its reasonable judgment the Web Search Filters are not filtering properly, then
CNN may provide written notice to AOL (during business hours such notice should
be provided to both Joan.kickert@corp.aol.com and Scott.Knowles@corp.aol.com,
after business hours (for urgent escalations) such notice should be provided to
the AOL Network Operations Center via telephone at (703) 265-4662, or such other
contacts as otherwise provided by AOL to CNN). The notice must describe the
Query or URL and the basis of the determination. AOL shall then remedy the
problem as follows: for issues relating to the Web Search Filters, AOL shall
have the Web Search Filter fixed as a Severity 1 Error subject to Exhibit B-2.
In the event that the quantity or frequency of Web Search Slippage is becoming
material in scope or amount (including due to repetitive problems), as
determined by CNN in good faith, such may constitute a material breach hereof,
subject to the standard process therefore.

 

  (h) Use of Service. Notwithstanding anything herein to the contrary, CNN is in
no way restricted by this Agreement in distributing and using the Web Service
throughout CNN.com. CNN may cache Search Results obtained in connection with the
provision of the Web Service to CNN.com Users, provided that (a) CNN’s servers
communicate to the servers of the Third Party Provider the number of Queries
performed against the cached results (provided that the Parties shall mutually
agree on the mechanics and implementation thereof, including without limitation
appropriate increases to the response times set forth on Exhibit B-1), (b) the
limitations set forth in Section 2.10 herein apply to the cached results only
insofar as such limitations existed at the time the results were cached; and
(c) the limitations set forth in Section 2.10 herein are required for the cached
results only insofar as the cached results are used to obtain Results Sets for
Queries sent with the same filter identifier as the Query that caused the
creation of the cached results.

 

  (i) AOL and Third Party Provider Proprietary Rights. CNN acknowledges and
agrees that CNN owns no right, title and interest in and to the Search Results,
the Third Party Provider’s Search Engine and the Third Party Provider Technology
(including any software or other technology licensed by third parties to AOL or
the Third Party Provider), including without limitation any and all Intellectual
Property Rights therein, and that CNN shall not acquire any right, title or
interest in or to the Search Results, the Third Party Provider’s Search Engine
and the Third Party Provider Technology, except as expressly set forth in this
Agreement. CNN shall not modify, adapt, translate, prepare derivative works
from, decompile, reverse engineer, disassemble or otherwise attempt to derive
source code from any AOL or Third Party Provider software or documentation,
including without limitation the Third Party Provider’s Search Engine and the
Third Party Provider Technology.

 

  (j)

CNN.com Data. As between AOL and CNN, AOL acknowledges and agrees that CNN
own(s) all right, title and interest in and to the data generated on or by use
of CNN.com, including without limitation (and as applicable) the following: all
CNN.com User personal identification and site behavioral data; CNN.com User
demographic and psychographic data; CNN.com User input data, preferences and
Queries; CNN.com User advertising and search result click-through data; and any
information derived therefrom, in each case including without limitation any and
all Intellectual Property Rights therein (together, the “Service Data”), and
that neither AOL nor the Third Party Provider shall acquire any right, title, or
interest therein or thereto. Notwithstanding the foregoing, to the extent any of
the Service Data include any Search Results, the portion of such Service Data
which is Search Results (and only such data) is and shall remain the sole
property of AOL, subject to the rights granted to CNN pursuant to this
Agreement. AOL and the Third Party Provider may use the Search Results and
search result clickthrough data to improve the Web Service or the Third Party
Provider’s search algorithms so long as such data (a) is aggregated with other
data from services operated by AOL or the Third Party Provider, (b) is not
specifically identified as having been obtained from CNN, any CNN.com User of
the Web Service and (c) is not used to target or to create a profile of any
CNN.com Users of the Web Service; or (iii) for other purposes with the prior
written consent of CNN in its sole discretion. The Parties acknowledge that each
Party intends that no personally identifiable information shall be

 

Page 8 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

collected by AOL or the Third Party Provider or conveyed by CNN to AOL or the
Third Party Provider via the Web Service. Both Parties further acknowledge that
data regarding any user of the Web Service (e.g. mailing lists etc.) could be
obtained by either Party through activities unrelated to this Agreement, and
that any such data regarding users that is gathered through activities unrelated
to this Agreement shall not be covered by this Agreement.

 

  (k) Additional CNN Proprietary Rights. As between CNN and AOL, AOL
acknowledges that CNN own(s) all right, title and interest in and to CNN.com and
any CNN Enhancements (except for editorial Content regarding the use and
functionality of the Web Service provided by AOL to CNN for incorporation in
CNN.com, which Content shall be and remain the property of AOL (e.g., any
disclosure text, text on how to search, or text on the use of safe search)), and
that AOL shall not acquire any right, title, and interest in or to CNN.com or
any CNN Enhancements, except as expressly set forth in this Agreement. AOL shall
not modify, adapt, translate, prepare derivative works from, decompile, reverse
engineer, disassemble or otherwise attempt to derive source code from any CNN
software or documentation, including, without limitation, any CNN Enhancement.

 

  (l) Safe Search. Beginning on the Effective Date, CNN may choose to use Safe
Search as described in the Data Protocol for certain identified Queries, to
which Queries CNN may also choose to have the Filters applied. Safe Search shall
operate in accordance with the Data Protocol. AOL and the Third Party Provider
shall address material malfunctions in the operation of Safe Search as is
described in the Data Protocol as a Severity 1 Error in accordance with Exhibit
B-2. AOL acknowledges and agrees that if CNN elects to use Web Search Filters in
connection with Queries to which Safe Search is applied, the Query may result in
a “no results” set being returned.

 

  2.11 Data Protocol. AOL shall enable CNN, and hereby grants CNN the right,
during the Term to use the Data Protocol in connection with the Web Service and
the exercise of CNN’s rights hereunder. During the Term, AOL will provide all
future releases of the Data Protocol to CNN at the same time the Third Party
Provider makes such releases available to AOL. AOL confirms that the Data
Protocol will enable CNN to select the features for the Web Service set forth on
Exhibit B-1.

 

  2.12 No Disabling. Except to the extent permitted by the proper use of any
standard user interface or configuration (collectively, the “Software”) or
otherwise agreed to in writing in advance by CNN, AOL shall not provide or
implement any means or functionality relating to the Web Service or AOL’s or the
Third Party Provider’s Web Site that would (i) alter, modify or enable CNN.com
Users to alter or modify, the Software, (ii) disable any functionality of the
Software, or (iii) modify the functioning of pages served by CNN.

 

  2.13 Content Integration within One Click Products. (a) AOL shall integrate
CNN Content within AOL’s One Click Product (to the extent it is generally
available to AOL’s search customer base) or similar products that may be
launched during the Term, provided that AOL Content is integrated within the One
Click Product implementation, if any, on the CNN Search Results pages (or
similar products that may be launched during the Term). The Content to be
displayed within these products will link directly to the source property’s Web
site. The designated editorial representatives of CNN and AOL shall agree on
(i) the exact Content that will be integrated within the One Click Product
implementation and other applicable products, and (ii) the degree of reciprocal
integration. For the avoidance of doubt, there shall be no obligation on CNN to
implement the One Click Product on CNN.com, including the CNN Search Results
pages. In addition to the foregoing, (b) if AOL includes Content from parties
other than AOL in AOL’s One Click Product, AOL shall integrate CNN Content
within AOL’s One Click Product (to the extent it is generally available to AOL’s
search customer base) and shall use commercially reasonable efforts to include
at least one (1) link to CNN.com in each display of Content within the One Click
Product. Further, (c) the Parties will work in good faith to explore how to
incorporate CNN’s “hot topics” feed from CNN.com into AOL’s One Click Product.

 

Page 9 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

  2.14 Toolbar Distribution. The Parties will discuss in good faith the
potential of the distribution of a search toolbar for CNN.com that resolves to
the CNN Search Results. For the avoidance of doubt, there shall be no obligation
on either Party to agree upon or implement a search toolbar that resolves to CNN
Search Results, provided, however, if CNN decides to create and implement a web
search toolbar, CNN hereby agrees that during the Term such toolbar will resolve
to the Sponsored Links Search Results Area and Web Search Results Area.

 

  2.15 No Syndication. CNN will not resell, assign, transfer or syndicate the
Web Service, the Sponsored Advertising Service or the Web Offers Links onto any
third party or other product, property or service other than CNN.com, unless
otherwise permitted pursuant to Section 2.14 above.

 

  2.16 Additional CNN Implementation Requests. Notwithstanding anything to the
contrary in this Agreement, any additional requests from CNN for implementing
the Web Service, the Sponsored Advertising Service or the Web Offers Links on
CNN.com (e.g., additional functionality around site specific searches) during
the Term that are not contemplated by this Agreement shall be discussed in good
faith and if agreed by the parties, shall be set forth in a written amendment to
this Agreement, which may provide, among other things, AOL’s timing and cost
estimate for any such new request(s).

 

3. OPERATIONS AND TECHNOLOGY; PROCESSES; QUARTERLY PERFORMANCE REVIEWS.

 

  3.1. Hosting, Serving & Technology.

 

  3.1.1 AOL shall ensure that the Third Party Provider shall serve all
Advertising Results (e.g., as set forth with respect to delivery of results in
Section 2.1.3 above) and, subject to the technical specifications and processes
on Exhibit C, shall serve the XML feed of the Matched Results (e.g., as set
forth with respect to the Third Party Provider’s delivery of results in
Section 2.3 above). No third party, except for the Third Party Provider, shall
be permitted to serve the Matched Results without CNN’s express written consent.

 

  3.1.2 To the extent that CNN requests Matched Results for display as Sponsored
Links, it shall do so using the XML feed referred to in Section 3.1.1 above in
accordance with the terms of this Agreement.

 

  3.2. Operating Standards. CNN reserves the right to review and test (as set
forth in this Section 3.2 and in Exhibit C) the Matched Results as served into
the Sponsored Links from time to time to ensure that such links and service
remain compatible with CNN.com host software, and the other applicable portions
of CNN.com. AOL shall ensure that the Sponsored Advertising Service and
Sponsored Links comply at all times with the standards set forth in Exhibit C
attached hereto and made a part hereof.

 

  3.3. Advertising Terms and Conditions. AOL shall have, and shall ensure that
Third Party Provider has, in place with each of its advertisers a set of
written, standard, generally applicable advertising terms and conditions that
may be negotiated with each of AOL’s and Third Party Provider’s Advertisers from
time to time (the “Advertising Terms”). Notwithstanding any negotiation of such
Advertising Terms, neither the Advertising Terms (e.g., in standard form or as
may be negotiated) nor any other statement or representation of AOL or Third
Party Provider shall provide or reasonably imply (at any time) that: (a) any
Advertiser is guaranteed placement on CNN.com; or (b) AOL’s or Third Party
Provider’s relationship with the Advertiser gives rise to any relationship
between the Advertiser and CNN (the “Prohibited Advertising Terms”). AOL shall
ensure that the restrictions herein shall apply to all Advertisers. Nothing in
the preceding two (2) sentences shall be construed to prevent any Advertiser
from declining to participate in syndication of its advertisements on CNN.com.

 

  3.4. Quarterly Performance Reviews. During each quarter of the Term (i.e.,
every four (4) months), AOL shall be entitled to conduct an overall review of
the pages of CNN.com where the Sponsored Links and/or Web Offers Links appear (a
“Quarterly Performance Review”). If, during the Quarterly Performance Review,
AOL finds that the average monthly Net Revenue for the Sponsored Links and Web
Offers Links during the months covered by such Quarterly Performance Review are
at or below the monthly average of the Revenue Threshold for the Term (i.e.,
$307,189.50 ($7,372,548 / 24)), then AOL shall notify CNN in writing (with
e-mail being sufficient) and set up a meeting with CNN within (1) one week to
discuss ways to improve monetization, which may include possible changes to the
pages of CNN.com where the Sponsored Links and/or Web Offers Links appear in
order to optimize revenue for such pages. If the Parties are unable to agree on
changes to the pages of CNN.com where the Sponsored Links and/or Web Offers
Links appear in order to optimize revenue for such pages then the Parties shall
escalate such matter for further discussion to the Management Contacts
identified in Section 1 of Exhibit E.

 

Page 10 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

4. EXCLUSIVITY OBLIGATIONS.

 

  4.1 Search-Based Sponsored Text Links and Text-Based Algorithmic Internet
Search Exclusivity.

 

  (a) So long as this Agreement is in effect, with respect to CNN.com, AOL will
be CNN’s exclusive third party provider for any Use of (i) Search-Based
Sponsored Text Links, and (ii) Text-Based Algorithmic Internet Search, including
with respect to the Licensing thereof.

 

  (b) For the avoidance of doubt, under the foregoing exclusivity, CNN may not
Use on CNN.com any third party service that (i) includes all the Attributes set
forth in the definition of Search-Based Sponsored Text Links (taking into
account the exceptions listed in the applicable definition), even if that third
party service also includes additional features or functions unrelated to such
Attributes, or (ii) includes all the Attributes set forth in the definition of
Text-Based Algorithmic Internet Search (taking into account the exceptions
listed in the applicable definition). For example, if a third party service
includes all of the Attributes set forth in the definition of Search-Based
Sponsored Text Links, but also includes a spell checker, then CNN may not Use
such Search-Based Sponsored Text Links, but may Use the spell checker from the
third party service.

 

  (c) The exclusivity as set forth in this Section 4.1 will not apply to any
Vertical Searches.

 

  (d) Under this Section 4.1, in addition to the foregoing, CNN is also
prohibited from redirecting Queries related to the Web Service or Site Search on
CNN.com from CNN.com to a page other than the page on CNN .com where the Search
Results are displayed. For the avoidance of doubt, it is not considered to be
redirecting Web Service or Site Search Queries for the purpose of this paragraph
if a user clicks on URL links that are delivered as Search Results.

 

5. ECONOMICS.

 

  5.1.

Minimum Revenue Guarantee. Subject to Section 5.2 below, during the Term AOL
will pay CNN a total minimum revenue guarantee of $6,266,666.00 (the “Minimum
Revenue Guarantee”). The Minimum Revenue Guarantee shall be payable by AOL to
CNN on a monthly basis in installments equal to $261,111.00 per month on the
first (1st) day of each calendar month during the Term.

 

  5.2. Performance Revenue. At any point during the Term, when the cumulative
Net Revenue recognized by AOL during the Term exceeds the Revenue Threshold,
AOL’s next monthly payment to CNN will include all remaining monthly Minimum
Revenue Guarantee payments plus eighty-five percent (85%) of the Net Revenue
recognized in excess of the Revenue Threshold. During the remaining months of
the Term, AOL will pay CNN eighty-five percent (85%) of the Net Revenue
recognized by AOL (the “Threshold Revenue Share”). As used herein, “Revenue
Threshold” shall mean the total Minimum Revenue Guarantee payments to CNN
divided by the Threshold Revenue Share (i.e., $7,372,548 ($6,266,666 / 0.85)).
As used herein, “Net Revenue” shall equal revenue recognized by AOL from the
Third Party Provider or Advertisers, as applicable, for the Advertising Results
delivered to CNN during the Term. AOL shall pay CNN the Threshold Revenue Share,
as described in this Section 5.2, on a monthly basis within thirty (30) days
following the end of each applicable calendar month in which such amounts were
recognized.

 

  5.3. Wired Payments; Payment Contact. All payments required hereunder shall be
paid in immediately available, non-refundable (except as expressly set forth in
this Agreement) U.S. funds, which shall be either (a) wired to JPMorgan Bank,
New York, NY, ABA #021000021, TBS, Inc./TBS Shared Receipts, Account 304-156744,
Swift Code: CHASUS33, , or (b) transferred in another manner as agreed upon by
the Parties. In the event of any questions regarding a payment made (or expected
to be made) by AOL to CNN, CNN may contact Susanna Wolfe at
Susanna.Wolfe@corp.aol.com and/or (703) 265-2080.

 

  5.4 Taxes. As between AOL and CNN, AOL will pay any and all U.S. local, state,
and national taxes (including, sales, use, personal property and excise taxes,
customs fees, VAT, GST, and other Internet taxes), duties, levies, and
assessments, however described or calculated (excluding taxes based on CNN’s net
income) that apply to this Agreement (collectively, “Taxes”).

 

  5.5. Reports and Auditing.

 

  (a)

AOL shall provide CNN written reports in a mutually agreed format setting forth,
for both Sponsored Links and Web Offers Links, regular (at least monthly)
(i) performance data, (ii) revenue data, and (iii) any other mutually agreed
upon data, which shall be the equivalent to the reporting tools utilized by AOL
for the management of the AOL search business (the “Reports”). CNN shall be
entitled to use the Reports in its business operations and to disclose
information derived from the Reports in an aggregate form (e.g., combined with
other CNN sales information and in a manner that prevents

 

Page 11 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

individual identification of Advertisers or information). In addition, AOL shall
use commercially reasonable efforts to provide CNN (starting on November 30,
2007) with a report within thirty (30) days of the end of each quarter of the
Term that lists the Search Terms that have been searched on CNN.com during the
previous quarter and the frequency with which each such Search Term was input.

 

  (b) Notwithstanding any other provision on reporting in this Agreement,
Queries shall be reported on a monthly basis by AOL to CNN based on AOL’s
reporting (a “Monthly Query Report”). The number of Queries deemed delivered
under this Agreement shall equal the number of Queries reported by AOL. If CNN
disputes the number of Queries reported by AOL, then within thirty (30) days of
CNN’s receipt of the applicable Monthly Query Report, CNN shall notify AOL of
such dispute in writing and the Parties shall meet within three (3) business
days of such notice to work together in good faith to resolve such dispute. If
the Parties are unable to agree on how to resolve any such dispute then the
Parties shall escalate such dispute to the Management Contacts pursuant to
Section 1 of Exhibit E.

 

  (c) AOL (and CNN, as applicable and to the extent CNN maintains any such
records in the ordinary course of its business) shall maintain, and AOL shall
ensure that the Third Party Provider maintains, complete, clear and accurate
records relating to the obligations hereunder (including summary logs used to
calculate and track Queries), and compliance with this Agreement (“Records”).
All such Records shall be maintained for a minimum of ninety (90) days following
termination or expiration of this Agreement.

 

  (d) For the purpose of determining, in the event of a dispute, the accuracy of
Queries, UAs, UA spam, Queries Spam, and other elements of the Reports provided
by AOL, CNN shall have the right to direct a mutually agreeable independent
third party auditor, which auditor must be a nationally recognized auditing firm
(a “Metric Auditor”), subject to confidentiality restrictions consistent with
those set forth in this Agreement (and any additional confidentiality
restrictions as mutually agreed), to conduct reasonable and necessary copying
and inspection of AOL’s Records and records of the Third Party Provider. Any
such audit may be conducted after twenty (20) Business Days prior written
notice, during normal business hours, no more frequently than once per year (and
only with respect to a previously unaudited period) and shall be at CNN’s
expense; provided, however, that if such inspection reveals any inaccuracy in
any report of more than ten percent (10%) of the disputed item or any, AOL shall
reimburse CNN for the reasonable fees charged by the Metric Auditor.

 

  (e) For the purpose of determining, in the event of a dispute, AOL’s
compliance with any of its payment obligations under this Agreement and upon
AOL’s payment of the Threshold Revenue Share, CNN shall have the right to direct
a mutually agreeable independent third party auditor, which auditor must be a
nationally recognized auditing firm (a “Payment Auditor”), subject to
confidentiality restrictions consistent with those set forth in this Agreement
(and any additional confidentiality restrictions as mutually agreed), to conduct
reasonable and necessary copying and inspection of AOL Records and records of
the Third Party Provider. Any such audit may be conducted after twenty
(20) Business Days prior written notice, during normal business hours, no more
frequently than once per Year (and only with respect to previously unaudited
period and no more than once per year), and shall be at CNN’s expense; provided,
however, that if an inspection reveals any inaccuracy in any report of more than
ten percent (10%) of any disputed item, (i) AOL shall promptly pay all amounts
due under the Agreement as revealed by the audit and reimburse CNN for the
reasonable fees charged by the Payment Auditor, and (ii) CNN shall thereafter
have the additional right to conduct an audit pursuant to this subpart (f) once
per the applicable Year only with respect to the remainder of the Year in which
such reporting inaccuracy occurs. For the avoidance of doubt, at the beginning
of each Year, the frequency of CNN’s audits shall be set at once per Year
subject to this subpart (f).

 

6. TERM; MAKE GOOD TERM; TERMINATION; SUSPENSION.

 

  6.1. Term. This Agreement will commence on the Effective Date and shall expire
at 11 :59 p.m. (EST) on the date that is two (2) years after the Effective Date,
unless extended pursuant to Section 6.2 below or terminated earlier as provided
for in this Agreement (the “Term”).

 

  6.2.

Make Good Term. If, at the end of the Term, the Queries are less than the
Queries Target, then, as AOL’s sole and exclusive remedy, the Term of this
Agreement shall automatically extend until the earlier of: (a) the last day of
an additional six (6) month period; or (b) the end of the month in which the
cumulative number of Queries equals or exceeds the Queries Target (the “Make
Good Term”). During any Make Good Term, AOL shall retain one hundred percent
(100%) of all Net Revenues until the cumulative Net Revenue equals the Revenue
Threshold, and CNN shall not be entitled to receive any portion of such
revenues, provided however, if the cumulative number of Queries equal the
Queries Target prior to the end of the month that the Make Good Term expires,
AOL shall pay to CNN the Revenue Threshold Share for such excess Queries during
the remainder of

 

Page 12 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

such month. Once the cumulative Net Revenue equals the Revenue Threshold, AOL
will pay CNN the Threshold Revenue Share (i.e., eighty-five percent (85%) of the
Net Revenue recognized by AOL) for the remainder of the Make Good Term.

 

  6.3. Termination for Breach. Either Party may terminate this Agreement at any
time in the event of a material breach of the Agreement by the other Party which
remains uncured after thirty (30) days written notice thereof to the other
Party; provided that, if the breaching Party is diligently working to effect a
cure and requires more than thirty (30) days, then the cure period shall be
extended for as long as reasonably necessary to effect the cure, but in no event
more than thirty (30) additional days; provided further, that the cure period
with respect to any payment shall be twenty (20) days from the date on which
such payment is due as provided for herein without any extension of such cure
period (“Payment Cure Period”).

 

  6.4. Termination for Bankruptcy/Insolvency. Either Party may terminate this
Agreement immediately following written notice to the other Party if the other
Party (i) ceases to do business in the normal course, (ii) is declared insolvent
or bankrupt by a court of competent jurisdiction, (iii) is the subject of any
proceeding related to its liquidation or insolvency (whether voluntary or
involuntary) which is not dismissed within ninety (90) calendar days or
(iv) makes an assignment for the benefit of creditors.

 

  6.5. Termination on Change of Affiliate Status of CNN. In the event that
during the Term CNN ceases to be an Affiliate of Time Warner, Inc., AOL may
terminate this Agreement by providing thirty (30) days written notice.

 

  6.6. Suspension of Services. In the event that the Web Service and/or the
Sponsored Advertising Service is suspended by the Third Party Provider and not
generally available to AOL, AOL shall have the right to suspend CNN’s use of
such services, as applicable, until they are again made generally available to
AOL. If the Web Service and/or the Sponsored Advertising Service is suspended by
the Third Party Provider and not generally available to AOL beyond twenty
(20) days, CNN may terminate this Agreement upon written notice to AOL. In
addition, (a) if AOL suspends the Web Service and/or the Sponsored Advertising
Service pursuant to this Section, AOL shall continue to pay to CNN the greater
of the pro-rated Minimum Revenue Guarantee or the pro-rated amount of Revenue
Threshold Share paid to CNN during the preceding month (as applicable) for such
time period, provided, however, that if CNN terminates this Agreement pursuant
to this Section 6.6, AOL shall only be obligated to pay CNN the greater of the
Minimum Revenue Guarantee or the Threshold Revenue Share paid to CNN during the
preceding month through the effective date of such termination, and (b) during
the period of the suspension, CNN shall receive credit towards the Query Target
as follows: the number of Queries delivered by CNN each day of any suspension
period shall be deemed to equal the daily average number of Queries delivered by
CNN for the three (3) months preceding such suspension period.

 

  6.7. Termination of the IMA and/or the Web Search Agreement. In the event that
during the Term either the IMA or the Web Search Agreement is terminated (by
either AOL or the Third Party Provider), AOL may terminate this Agreement upon
sixty (60) days prior written notice, provided that; (a) CNN shall be entitled
to retain all amounts previously paid and amounts due and owing through the
effective date of such termination, and (b) AOL shall only be obligated to pay
CNN (i) the Minimum Revenue Guarantee or (ii) the actual Threshold Revenue Share
or (iii) if there is no revenue for all, or a portion of, this sixty (60) day
period because service has been suspended and if cumulative Net Revenue
recognized by AOL through such date exceeds the Revenue Threshold, AOL will pay
CNN the pro-rated amount of the Revenue Threshold Share paid to CNN during the
preceding month, as applicable, through the effective date of such termination.
If, however, AOL is able to offer a replacement search provider, which is
acceptable to CNN (as determined in CNN’s sole discretion), within sixty
(60) days after giving notice to terminate this Agreement pursuant to this
Section 6.7, then (i) AOL shall continue pay CNN the Minimum Revenue Guarantee
or the Threshold Revenue Share, as applicable, for the Term of this Agreement,
and (ii) CNN will use commercially reasonable efforts to transition into using
the paid and organic search services of the agreed upon replacement search
provider.

 

  6.8. Termination of CNN AdSense for Content Agreement. In the event that
during the Term the CNN AdSense for Content Agreement is terminated (by either
CNN or the Third Party Provider), CNN may terminate this Agreement upon thirty
(30) days prior written notice to AOL, provided that (i) AOL and CNN will have
an executive management call before a termination notice is given and (ii) if
such termination notice is given by CNN to AOL within the first twelve
(12) months of the Term, CNN agrees to pay AOL one hundred twenty-five thousand
dollars ($125,000) within sixty (60) days of such termination notice.

 

  6.9.

Effect of Termination. In the event of a termination of the Agreement on any
date prior to the expiration of the Term (“Early Termination”), but without
limiting the Parties’ other respective rights and remedies under this

 

Page 13 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

Agreement or at law, AOL shall pay to CNN: (i) within thirty (30) days following
the date of such termination, the portion of the Minimum Revenue Guarantee for
the time period of the Term, through the date of termination, and/or, as
applicable (ii) the Threshold Revenue Share generated during the Term (and not
yet paid) within thirty (30) days following the end of the month in which the
applicable Threshold Revenue Share were generated.

 

7. RELATIONSHIP BETWEEN AOL AND ADVERTISERS.

 

  7.1. Generally. AOL shall be deemed a CNN advertiser, subject to all
applicable limitations thereon, but all Advertisers shall not be deemed CNN
advertisers as a result of such status. As between CNN and AOL, AOL is
responsible for all complaints, issues, disputes and claims of Advertisers with
respect to CNN’s promotion of the Sponsored Links, and for excluding Excluded
Results from the Matched Results or otherwise with respect to this Agreement.
AOL will discharge all such responsibility as expressly set forth in this
Agreement.

 

  7.2. Claims by Advertisers for Termination. AOL shall ensure that it and the
Third Party Provider have the ability to fulfill theirs obligations to their
respective Advertisers other than through delivering the Advertising Results to
CNN as Matched Results and Web Offers Links under this Agreement, such that, if
CNN exercises any express rights herein to block or decline to distribute a
Matched Result or Web Offers Links, then an Advertiser shall not, as a result of
its relationship with AOL or the Third Party Provider, have gained the right to
make a claim against CNN therefor. AOL shall discharge all such responsibility
pursuant to Section 3.3, Section 10 of Exhibit E and Section 7.6 below.

 

  7.3. Customer Service. As between the Parties, it is the sole responsibility
of AOL, the Third Party Provider or Advertisers (and not CNN) to provide
customer service to persons or entities purchasing products or services through
the Advertiser Websites. AOL shall discharge all such responsibility pursuant to
Section 3.3, Section 10 of Exhibit E and Section 7.6 below. CNN will have no
obligations with respect to the products and services available on or through
any Advertiser Website, including, but not limited to, any duty to review or
monitor.

 

  7.4. Applicable Laws; Infringement. As between AOL and CNN, AOL will bear all
responsibility for the Advertiser Websites (a) complying with all applicable
federal, state and local laws and regulations (including without limitation, as
related to contests, sweepstakes, consumer protection and disclosure, out of
stock products, etc.); (b) not infringing on nor violating any copyright,
trademark, U.S. patent or any other third party right, including without
limitation, any music performance or other music-related rights; and (c) not
containing any libelous, or materially false or misleading statements. AOL shall
discharge all such responsibility pursuant to Section 3.3, Section 10 of Exhibit
E and Section 7.6 below.

 

  7.5. Expert/Specialist Content. If any Advertiser Website for which a Matched
Result is provided professes to provide any expert advice, then as between CNN
and AOL, AOL shall be responsible for any third party claims brought against CNN
to the extent based on allegations that such expert advice is not prepared or
reviewed by licensed, insured and qualified practitioners/professionals in such
field with expertise on the particular topic and to the extent based on
allegations that such expert advice does not comply with applicable standards of
the applicable profession or applicable laws and regulations. AOL shall
discharge all such responsibility pursuant to Section 3.3, Section 10 of Exhibit
E and Section 7.6 below.

 

  7.6. Indemnification for Advertiser Claims. Notwithstanding anything to the
contrary, and without limiting any additional indemnification herein, in the
event CNN delays, reduces or removes any Sponsored Links, temporarily or
permanently, as permitted by this Agreement, or terminates this Agreement as
permitted herein (“CNN Permitted Actions”), CNN shall not, as a result of this
Agreement, have any liability to any Advertisers. AOL shall, pursuant to the
procedures established in Section 10 of Exhibit E, defend, indemnify, save and
hold harmless CNN and all its officers, directors, agents, affiliates,
distributors, franchisees and employees, from and against any and all demands,
liabilities, costs or expenses, including reasonable attorneys’ fees, arising
from third party claims by Advertisers against CNN arising from the CNN
Permitted Actions.

 

8. STANDARD TERMS. The Standard Legal Terms & Conditions set forth on Exhibit E
attached hereto are each hereby made a part of this Agreement.

 

9. COMMERCIAL LINKS. The terms set forth on Exhibit F attached hereto are hereby
made a part of this Agreement.

[Intentionally left blank – the next page is a signature page]

 

Page 14 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

AOL LLC     CNN INTERACTIVE GROUP, INC. By:  

/s/ Theodore Cahall

    By:  

/s/ David Payne

Name:   Theodore Cahall     Name:   David Payne Title:   CTO/EVP Platforms    
Title:   SVP/GM Date:   8/30/07     Date:   8/30/07

 

List of Exhibits

       Exhibit A      Definitions Exhibit B-1      The Web Service Exhibit B-2
     Priority Response Times Exhibit C      Operations Exhibit D      One Click
Product Exhibit E      Standard Legal Terms and Conditions Exhibit F     
Commercial Links Exhibit G      User Registration and Privacy Exhibit H     
Sponsored Links Required Characteristics Mock-Ups Schedule 1      Prohibited
Entities List Schedule 2.1      Ads Protocol Implementation Process

 

Page 15 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

Definitions

The following definitions will apply to this Agreement:

Additional Matched Results. As defined in Exhibit F.

Additional Search(es). Any Vertical Searches or Site Searches.

Advertisers. Third party advertisers receiving placement within Advertising
Results or the Web Offers Links.

Advertiser Website(s). The Interactive Sites of the Advertisers, as linked
directly or indirectly to the Sponsored Links or the Web Offers Links in
accordance with this Agreement.

Advertising Results. Results generated by queries to the Sponsored Advertising
Service (including those based on common misspellings and plurals) or through
Web Offers Links from CNN.com that are provided, as applicable, by or on behalf
of paid Advertisers of the Third Party Providers and/or AOL, and not non-paid
search results.

Advertising Terms. As defined in Section 3.3.

Affiliate(s). With respect to either Party, any entity that, directly or
indirectly, controls, is controlled by, or is under common control with such
Party, including any entity in which either Party or its parent, if any, holds,
directly or indirectly, at least a twenty percent (20%) equity interest.

AOL Hand-Mapped Terms. Any web offers terms that result from an automated
response to a query and that AOL did not obtain through licensed third party
software Result Terms, but independently created or obtained.

AOL Technical Support Personnel. As defined in Exhibit B-2.

Attribute. Means, for each of Search-Based Sponsored Text Links and Text-Based
and Algorithmic Internet Search, each of the attributes numbered by romanettes
(e.g., i, ii, etc.) in the applicable definition therefor.

Business Day. A weekday (e.g., Monday through Friday), excluding any day a
national holiday is observed on such weekday. For the avoidance of doubt and by
way of example, a Business Day which begins upon receipt of notice at 9:00 pm
PST shall continue up through and including 11:59 pm PST of the following
Business Day.

Change of Control. (a) The consummation of a reorganization, merger or
consolidation or sale or other disposition of substantially all of the assets of
a Party; or (b) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of more than 50% of either (i) the then outstanding
shares of common stock of such Party; or (ii) the combined voting power of the
then outstanding voting securities of such Party entitled to vote generally in
the election of directors.

Client Name. As defined in Section 2.2.2.

CNN AdSense for Content Agreement. The Google Services Agreement and Google
Services Agreement Order Form for Google’s AdSense for Content Service dated
July 1, 2007, between CNN and Google, Inc.

CNN Permitted Actions. As defined in Section 7.6.

CNN Search Results. The primary text-based Internet search results and
Additional Search results generated by Queries on CNN.com.

CNN Search Service. With respect to CNN.com, (i) the Web Service (but expressly
excluding the Sponsored Advertising Service) enabling CNN.com Users to conduct
searches to locate information on the Internet, or (ii) any Additional Searches
that are delivered to AOL or the Third Party Provider for the return of Matched
Results and/or Web Offers Links.

CNN Enhancement. Any enhancement, added functionality, addition, extension or
improvement to CNN.com created or developed by or for CNN for use with the Web
Service or any technology of AOL or the Third Party Provider.

CNN User Information. As defined in Exhibit G.

 

Page 16 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

CNN.com. The U.S domestic version of CNN.com.

CNN.com User. Any user of CNN.com.

Confidential Information. As defined in Section 9(a) of Exhibit E.

Content. Text, images, video, audio (including, without limitation, music used
in synchronism or timed relation with visual displays) and other data, products,
advertisements, promotions, URLs, links, pointers and software, including any
modifications, upgrades, updates, enhancements and related documentation.

Database. As defined in Exhibit B-1.

Early Termination. As defined in Section 6.9.

Effective Date. As defined in the exordium of this Agreement.

Error. Any error, bug, malfunction or other instance where the Third Party
Provider-controlled portions of the Web Service do not substantially conform to
agreed-upon features and specifications.

Excluded Results. Any Advertising Results that would or should reasonably be
excluded from the Matched Results in accordance with Sections 2.8 or 2.9.

First Pages. The initial page on which search results are displayed on CNN.com
after a Query is entered.

Fully Processed and Served. As defined in Section 2.5.

IMA. The Amended and Restated Interactive Marketing Agreement dated October 1,
2003, as amended, between AOL and Google, Inc.

Intellectual Property Rights. Any and all rights existing from time to time
under patent law, copyright law, moral rights law, trade secret law, trademark
law, unfair competition law, publicity rights law, privacy rights law, and any
and all other proprietary rights, and any and all applications, renewals,
extensions and restorations thereof, now or hereafter in force and effect
worldwide.

Interactive Site. Any interactive product, site or area, including, by way of
example and without limitation, (i) a site on the World Wide Web portion of the
Internet or (ii) a channel or area delivered through a “push” product (such as
the Pointcast Network).

Keyword Filter. As defined in Section 2.10(a).

Keyword List. As defined in Section 2.10(a).

Liabilities. As defined in Section 10.3 of Exhibit E.

Licensed Content. All Content provided by the Third Party Provider or AOL to
CNN, pursuant to this Agreement (e.g., offline or online Promotional Materials,
Content, Matched Results, etc.), including in each case, any modifications,
upgrades, updates, enhancements, and related documentation. Licensed Content
shall include, without limitation, (i) all other portions or aspects of the
Matched Results provided by the Third Party Provider (e.g., contextual links and
the XML formatting codes, functionality and/or URLs that enable a user of
Sponsored Links to access the Sponsored Advertising Services, but shall
expressly exclude all content of Advertisers on the Advertiser Websites,
(ii) the Search Results, but in any event not including the Content of websites
that are linked to by the Search Results, and (iii) the Web Offers Links.

Licensing. Means the licensing or similar procurement by CNN of a technology
solution from a single third party provider and/or its Affiliates, which
technology solution enables CNN to engage in substantially all aspects of the
performance of (a) any Search-Based Sponsored Text Links (e.g., the licensing
from a single third party provider and/or its Affiliates of a platform for the
sale of Search-Based Sponsored Text Links by CNN), or (b) any Text-Based and
Image-Based Algorithmic Internet Search (e.g., the licensing from a single third
party provider and/or its Affiliates of a platform for the sale of Text-Based
and Image-Based Algorithmic Internet Search by AOL).

Linking Mechanism. A mechanism provided in accordance with the Protocol in
Schedule 2.1 (including the Preamble thereto) of this Agreement to enable
CNN.com Users to connect directly or indirectly via a redirect to CNN.com then
to AOL or the Third Party Provider (in such a manner as allows AOL to count the
UA corresponding to such link) and from AOL or the Third Party Provider to an
Advertiser’s website as identified by a URL in such Advertiser’s Matched Result.

 

Page 17 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Make Good Term. As defined in Section 6.2.

Mapping Process. The query mapping and taxonomy development functions by which
Queries are indexed, categorized, and organized using an AOL licensed third
party software, and by which Result Terms are created and provided to CNN ranked
by relevancy and value.

Matched Results. Advertising Results that are processed by the Third Party
Provider on behalf of AOL and CNN pursuant to the IMA (including filtering, as
applicable) in connection with Search Terms or other search queries from CNN.com
Users (e.g., including terms input by CNN.com Users in the CNN Search Service),
using the Third Party Provider’s proprietary technology, and are then delivered
to CNN for CNN to display as Sponsored Links as set forth herein and consistent
with all applicable provisions and requirements hereof.

Matched Results Set. The set of all Matched Results (whether one (1) or more
than one (1) Matched Result) with respect to any given page.

Maximum Delivery Time. As defined in Section 2.5.

Metric Auditor. As defined in Section 5.5(d).

Minimum Revenue Guarantee. As defined in Section 5.1.

Monthly Query Report. As defined in Section 5.5(b).

Net Revenue. As defined in Section 5.2.

Next Page. To the extent within the Sponsored Links Search Results Area or the
Web Search Results Area on CNN.com, the “next” page containing CNN Search
Results following an initial page on which CNN Search Results appear (but not
such first (top level) screen) (i.e., if Matched Results appear as Sponsored
Links as the result of a particular CNN Search Results search within the CNN
Search Service (assuming that there are qualifying Matched Results), and such
resulting page has a “next” button to see more Search Results for the same
search, then the subsequent Search Results pages, which contain a continuation
of the Search Results, are Next Pages).

One Click Product. The product as set forth and illustrated in Exhibit D.

Payment Auditor. As defined in Section 5.5(e).

Payment Cure Period. As defined in Section 6.3.

Press Release. As defined in Exhibit E, Section 9(d).

Prohibited Advertising Terms. As defined in Section 3.3.

Prohibited Entities List. As defined in Section 2.8(b)

Promotional Materials. As defined in Exhibit E, Section 9(e).

Protocol or Data Protocol. As defined in Section 2.1.

Quarterly Performance Review. As defined in Section 3.4.

Queries. CNN.com Users search requests for results that are generated using the
CNN Search Service (including those generated by inserting the applicable word,
phrase or category ID into a search box, or (as approved by AOL, not to be
unreasonably withheld) clicking on or (as approved by AOL, not to be
unreasonably withheld) selecting from a pull down menu, and those generated when
a search request consists of a CNN.com User clicking to the Next Page to get
more results, clicking on a Web Offers Link,) or Additional Searches to be
delivered to the Third Party Provider or AOL (as applicable). AOL hereby
approves CNN.com Users clicks on terms presented on CNN.com in a “Top Searches”
area where CNN displays the most frequently searched terms as Queries.

Query Spam. Those queries which have been reasonably determined by AOL or the
Third Party Provider to be generated through any automated, deceptive,
fraudulent or other invalid means (including, but not limited to, click spam,
robots, macro programs, and Internet agents).

 

Page 18 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Query Target. Three hundred and seventy two million, five hundred thousand
(372,500,000) Queries.

Records. As defined in Section 5.5(c).

Redesigns. As defined in Section 2.1.2.

Relevant. Advertising Results that are clearly and obviously reflective of the
search term, the line listing (title and description) accurately describes why
the Web site is listed for the search term, and the Web site is clearly and
obviously reflective of the search term.

Reports. As defined in Section 5.5(a).

Restricted Result. As defined in Section 2.10(b).

Result Terms. High value cost per click terms yielded from licensed third party
software by running the Mapping Process, and taxonomies (including data, node
definitions for each taxonomy, query terms in each node, positive/negative rules
logic, relevancy and CPC rankings), that processes user query terms and returns
query terms.

Results Set. The data set presented by the Search Engine consisting of between 0
and 15 records on a page in response to a Query (it being understood that the
maximum such number qualifying and available will be sent).

Revenue Threshold. As defined in Section 5.2.

Search Engine. Computer software which crawls the Internet, downloads and
analyzes text and other data, sorts and organizes the data, creates an index of
accessible data, and, after receiving a particular search request (in the form
of a word Query), locates material accessible in the database, and presents the
results of the search.

Search Results. The search results from (i) the Web Service, consisting of the
selection and ordering of URLs, image URLs and other related data with respect
to a particular search Query, the corresponding numerical relevancy rankings
among the results of a particular search, and any corresponding web site
descriptions created by the Third Party Provider itself, that are provided by
the Third Party Provider to CNN for serving and displaying to CNN.com Users on
CNN.com, and (ii) the Sponsored Advertising Service.

Search Terms. The applicable word, phrase or category ID (as applicable) being
input into a search box, or (as approved by AOL, not to be unreasonably
withheld) clicked on, or (as approved by AOL, not to be unreasonably withheld)
selected from a pull down menu by CNN.com Users to conduct a search for matching
results using the Sponsored Advertising Service. AOL hereby approves the terms
presented on CNN.com in a “Top Searches” area where CNN displays the most
frequently searched terms as Search Terms.

Search-Based Sponsored Text Links. Means (i) auction-based, (ii) cost-per-click,
(iii) text links (which may include an ancillary icon or logo, or other isolated
graphical element), (iv) triggered only off of keywords (e.g., input by users in
a search query box, through clicks on links consisting of suggested searches or
keyword(s) preprogrammed by or for CNN, embedded in a URL link) and factors used
by the provider’s automated system to better determine the relevancy of the link
to the keyword (e.g., excluding behavioral targeting) and (v) delivered in the
context of Web Service search and Site Search results. For the avoidance of
doubt, Sponsored Links delivered in the context of Web Service search and Site
Search results are “Search-Based Sponsored Text Links”.

Service Data. As defined in Section 2.9(j).

Service Pages. All pages of CNN.com where CNN elects to utilize the Web Service
and collect Queries to send to the Third Party Provider hereunder (“Query
Pages”), plus all pages containing the Web Search Results Areas.

Severity 1 Error. Means any Error that results in any material part of the web
Service becoming inaccessible to CNN and CNN.com Users or inoperable, such that
no useful work can be done.

Severity 2 Error. Means any Error that causes any feature of the Web Services to
perform unpredictably or to otherwise become intermittently unavailable, or that
causes the Web Service to have a significant degradation in response time or
functional performance.

Site Searches. Searches of the CNN.com site (e.g., not Internet searches but
searches of the CNN.com site, including text, video and image searches).

 

Page 19 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Software. As defined in Section 2.12.

Sponsored Advertising Service. The Third Party Provider’s service which performs
searches of the Third Party Provider’s and AOL’s database of Advertisers based
on requests over the Internet or requests from Additional Searches and is
accessible to CNN and CNN.com Users to the extent set forth herein, or if the
Third Party Provider provides an “Alternate Google Advertising Service” (as
defined in the IMA), a Sponsored Links advertising service of the Third Party
Provider (including all related inventions, processes, algorithms, intellectual
property and other rights forming part of such service), that is functionally
equivalent or superior to the Sponsored Advertising Service.

Sponsored Links. The Matched Results and any Content associated with the Matched
Results, as appearing within the Sponsored Links Search Results Areas (e.g.,
including without limitation the Next Pages) on the pages of CNN.com where CNN
Search Results appear.

Sponsored Link Filter Rules. As defined in Section 2.8(b).

Sponsored Link First Level Failure. As defined in Section 2.8(a).

Sponsored Link First Level Filter. As defined in Section 2.8(a).

Sponsored Link First Level Filter Rules. As defined in Section 2.8(a).

Sponsored Links Required Characteristics. As defined in Section 2.1.1.

Sponsored Links Search Results Area. Means, with regards to Sponsored
Advertising Service, the area of the page where actual Sponsored Links are
displayed, which area is above the area of the page where CNN Search Results for
the CNN Search Service appear, in each case only to the extent within CNN.com
(as defined herein) (expressly excluding other areas/pages which may be linked
to from such page, e.g., via tabs such as “Images,” “Community,” etc.).

Sponsored Link Second Level Failure. As defined in Section 2.8(b).

Sponsored Link Second Level Filter. As defined in Section 2.8(b).

Sponsored Link Second Level Filter Rules. As defined in Section 2.8(b).

Sponsored Link Excess Slippage. As defined in Section 2.9(b).

Sponsored Link Slippage. As defined in Section 2.9(b).

Support Pagers. As defined in Exhibit B-2.

Support Address. As defined in Exhibit B-2.

Taxes. As defined in Section 5.4.

Term. As defined in Section 6.1.

Text-Based Algorithmic Internet Search. Means a service which (i) performs
general searches of information across the Internet (and which, in addition to
searching across the Internet, may also search additional sources of
information) (ii) is triggered off of keywords (e.g., input by users in a search
query box, or through click(s) on link(s) consisting of suggested search(es) or
through keyword(s) preprogrammed by or for CNN, embedded in a URL link), and
which displays results that (iii) are unpaid, (iv) are automatically generated
by use of an algorithm designed to show data primarily from the Internet which
is relevant to the search queries submitted, and (v) consist either primarily or
solely of text (i.e., which may include an ancillary icon or logo or other
isolated graphical element). Text-Based Algorithmic Internet Search expressly
excludes (a) with respect to romanette (v) above, any search format other than
primarily or solely text as described in romanette (v) above (such as image,
video, audio, etc.), (b) with respect to romanette (iii) above, any paid search
elements, such as for database inclusion, placement in results, etc., (c) any
search services which are ancillary to the services described in the first
sentence of this paragraph, that do not themselves consist of Text-Based
Algorithmic Internet Search, but rather enhance such services (e.g., clustering
of search results, personalization of search results, etc.) and (d) Site
Searches and Vertical Searches. For the avoidance of doubt, the Web Service is
“Text-Based Algorithmic Internet Search”.

Third Party Provider. Means Google, Inc.

Third Party Provider Advertising Network. The entire distribution network of the
Sponsored Advertising Service (or similar service provided by the Third Party
Provider to other syndicated advertising partners), including such service(s) on
properties owned or operated by the Third Party Provider (e.g. Google.com).

 

Page 20 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Third Party Provider Technology. The Search Engine, the Data Protocol and all
other computer software, technology and/or documentation relating thereto used
by the Third Party Provider in connection with delivery of the Web Service,
including without limitation all source code and object code therefor and all
algorithms and Intellectual Property Rights therein.

Timing Out. As defined in Section 2.5.

Threshold Revenue Share. As defined in Section 5.2.

Transition Notice. As defined in Section 6.6.

UA or User Actions. A UA occurs when any CNN.com User clicks on any Sponsored
Link and is transferred, directly or indirectly, to the Third Party Provider’s
servers, expressly excluding any Excluded UAs. For purposes hereof, “Excluded
UAs” shall mean any clicks (a) directly resulting from fraud for which AOL or
the Third Party Provider does not receive any compensation as a result of such
fraudulent status; (b) directly resulting from testing by CNN for which AOL or
the Third Party Provider does not receive any compensation as a result of such
testing; (c) directly resulting from any other clicks for which AOL or the Third
Party Provider does not receive any compensation from an Advertiser due to
fraud, malicious clicks, testing, ‘bots’ or automated programs, or (d) which AOL
or the Third Party Provider is unable to count as a direct result of CNN’s
failure to materially comply with the Protocol described in Schedule 2.1
(including the Preamble thereto); provided that any uncompensated clicks which
are uncompensated for any other (e.g., commercial) reasons (e.g., customer
relations, giveaways or other promotional purposes and similar activity) shall
expressly not be deemed Excluded UAs.

URL List. As defined in Section 2.10(b).

Use. Means use, distribute, provide, display or otherwise make available.

Valid IP Address. As defined in Section 2.2.2.

Vertical Searches Means searches targeted to market segments (e.g., travel,
shopping, local, news, kids/teens, movies, etc.), regardless of whether such
searches search CNN.com, a third party site or sites, a database and/or other
source.

Web Offers Landing Page. The page of advertisements served by AOL in response to
a CNN.com User clicking on either Result Terms or AOL Hand Mapped Terms.

Web Offers Links. Links served by AOL’s Internet based web offers program for
directing Internet search engine users and users of Additional Searches to a
landing page of Sponsored Links relevant to the users’ search queries through
the use of Result Terms or AOL Hand Mapped Terms.

Web Offer Required Characteristics. As defined in Section 2.3.1.

Web Search Agreement. The Web Search Agreement dated May 1, 2002, as amended,
between AOL and Google, Inc.

Web Search Filter Rules. As defined in Section 2.10(a).

Web Search Filters. As defined in Section 2.10(b).

Web Search Results Area. Means, with regards to the Web Service, the area of the
page within CNN.com where CNN displays search results from the Web Service
responsive to Queries performed by an end user, and explicitly excluding any
Additional Searches.

Web Search Slippage. As defined in Section 2.10(g).

Web Service. The Internet services relating to the Search Engine to be provided
by the Third Party Provider via AOL for CNN under this Agreement, as more fully
described, and according to the specifications listed, on Exhibit B-1,
explicitly excluding the provision of paid-for search results.

Workaround. A method by which a user of a product can, by making a limited
number of procedural or programming changes in a product, prevent the occurrence
or re-occurrence of an Error. Programming changes include, without limitation,
adjustments to set-up and configurations files or other settings that do not
require recompilation.

 

Page 21 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B-1

EXHIBIT B-1: THE WEB SERVICE

Description of Service

AOL shall make available to CNN, and the “Web Service” shall consist of, the
Third Party Provider’s web search services. AOL shall ensure that the Web
Service is equal to the version of the Third Party Provider’s commercially
available Web Service in all material respects, unless otherwise provided for in
this Agreement and except to the extent that CNN selects filtering options in
accordance with the Data Protocol. AOL shall, upon availability, provide any
Upgrades to the Web Service to CNN free of charge during the Term. “Upgrades”
shall mean upgrades and enhancements in connection with the services offered by
the Third Party Provider that are made generally available to AOL at no cost.

Upon the Effective Date and throughout the Term, AOL shall make available to CNN
in connection with the Web Service the Third Party Provider Database (the
“Database”).

If any new algorithmic search products and services in which responses to
Queries are generated through application of an algorithm are provided to AOL by
the Third Party Provider (“New Products”), AOL shall, upon receipt of such
products or services, make such products or services available to CNN during the
Term, at an agreed upon price. Notwithstanding the foregoing, if CNN declines a
New Product, AOL shall continue to deliver the Web Service pursuant to the terms
of this Agreement.

AOL shall ensure that all New Products made available to CNN under this
Agreement are equal to the version of such New Products provided to AOL in all
material respects. AOL shall, upon availability, provide any Upgrades to the New
Products, that are made generally available by the Third party Provider to AOL,
to CNN free of charge during the Term. In addition, AOL shall make available to
CNN, in connection with any New Product described above, the database (that is
made the commercially available to AOL) accessible through such New Product on
agreed upon pricing.

Technical Requirements (with respect to all Query traffic directed by AOL to an
interconnect meeting place located in the United States (and other interconnect
meeting places as mutually agreed)).

 

1. The following definitions shall apply to this Exhibit B-1:

 

  a. “CNN Equipment and Software” shall mean equipment and software owned by CNN
or operated at CNN’s instruction pursuant to agreements CNN has with third party
service providers (other than AOL or the Third Party Provider).

 

  b. “Availability” shall mean the percentage of Queries that are Fully
Processed and Served within five seconds, over a rolling thirty (30) day period.

 

  c. “End to End Latency” shall mean the time for Queries to be Fully Processed
and Served.

 

  d. “First Level Escalation Contact” shall mean, in the case of CNN, the CNN
Network Operations Center, E-mail: noc-ops@web.turner.com, and tel.
404-878-0808; and, in the case of AOL, the AOL Network Operations Center, tel.
(703) 265-4662 (which contacts may be changed upon reasonable written notice to
the other party with a replacement having comparable seniority and experience).

 

  e. “Fully Processed and Served” shall mean fully queried, matched, and
processed, from the time sent from CNN Equipment and Software to Third Party
Provider Equipment and Software, to the time received back by CNN Equipment and
Software from Third Party Provider Equipment and Software (including a complete
http response, with a complete set of Service Results or a “no results” set
served in XML format), excluding any time, delays or outages due to CNN
Equipment and Software, and provided the Parties mutually agree on, and
maintain, a private interconnect meeting place.

 

  f. “Third Party Provider Equipment and Software” shall mean equipment and
software owned by the Third party Provider or AOL or operated at AOL and the
Third Party Provider’s instruction pursuant to agreements that the Third Party
Provider has with third party service providers.

 

  g. “Second Level Escalation Contact” shall mean, in the case of CNN, Dennis
Jones, Technology Manager, e-mail: dennis.jones@turner.com and tel.404-885-4235
and, in the case of AOL, Pete Jones, tel. (703) 265-4333 (which contacts may be
changed upon reasonable written notice to the other party with a replacement
having comparable seniority and experience).

 

  h. “Network Latency” shall mean the round trip time for an ICMP ping packet
sent by CNN between the applicable US CNN server sending Queries to the US Third
Party Provider data center handling CNN’s Queries, provided that the Parties
mutually agree on, and maintain, a private interconnect meeting place, and
excluding any time, delays or outages due to CNN Equipment and Software.

 

  i. “Server Latency” shall mean the latency between the time a Query is
received by the Third Party Provider’s servers and the time transmission of the
Search Results is initiated.

 

  j.

“Third Level Escalation Contact” shall mean, in the case of CNN, Dermot Waters,
Dir of Technology -

 

Page 22 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

CNN.com, e-mail: dermot.waters@turner.com and tel. 404-878-5832 and, in the case
of AOL, Kevin Namey, tel. (703) 265-4167 (which contacts may be changed upon
reasonable written notice to the other party with a replacement having
comparable seniority and experience).

 

2. The following four (4) targets shall apply to the Web Service for Queries
coming from a Valid IP Address under Section 2.2.2:

 

   

Target (Target Amount”)

 

Low Priority Problem

 

Medium Priority Problem

 

High Priority Problem

Server Latency   Up to 0. 8 seconds over any 6 hour period   0. 8-1 second over
any 6 hour period   1-1.5 seconds over any 6 hour period   1.5 or more seconds
over any 6 hour period Network Latency   Up to 50 milliseconds over any 6 hour
period   50-99 milliseconds over any 6 hour period   100-125 milliseconds over
any 6 hour period   125 or more milliseconds over any 6 hour period End to End
Latency   Up to 15% Fully Processed and Served in 1 second or more per day   20%
Fully Processed an Served in 1 second or more per day   25% Fully Processed and
Served in 1 second or more per day   30% or more Fully Processed and Served in 1
second or more per day Availability   No less than 99.95%   99.95%-99.9%  
99.9%-99.6%   99.5% or less

 

  a. Any Low Priority Problem (other than Availability) that occurs four (4) or
more times in any thirty (30) day period (measured on a rolling thirty (30) day
basis) shall be considered a Medium Priority Problem.

 

  b. Any Medium Level Problem (other than Availability) that occurs six (6) or
more times in any thirty (30) day period (measured on a rolling thirty (30) day
basis) shall be considered a High Priority Problem.

 

3. Responses to Problems. The following shall apply except as otherwise provided
in Section 2.2.3 of the body of this Agreement.

 

  a. Low Priority Problems. Both Parties shall address Low Priority Problems as
Severity 2 Errors in accordance with Exhibit B-2.

 

  b. Medium Priority Problems. Both Parties shall address Medium Priority Errors
as Severity 1 Errors in accordance with Exhibit B-2. CNN may also contact the
First Level Escalation Contact if the target response times set forth in Exhibit
B-2 are not met. If a Medium Priority Error is not Fixed or a Workaround is not
implemented within twelve (12) hours after contacting the First Level Escalation
Contact, the Second Level Escalation Contact may be contacted. If the Medium
Priority Error is not Fixed or a Workaround is not implemented within twelve
(12) hours after contacting the Second Level Escalation Contact, then the Third
Level Escalation Contact may be contacted. If either Party’s Escalation Contact
has been contacted by the other Party, they may contact the corresponding
Escalation Contact.

 

  c. High Priority Problems. Both Parties shall address High Priority Errors as
Severity 1 Errors in accordance with Exhibit B-2, CNN may contact the First
Level Escalation Contact if the High Priority Problem is not Fixed or a
Workaround is not implemented within the target response times set forth in
Exhibit B-2. If a High Priority Error is not Fixed or a Workaround is not
implemented within one (1) hour after contacting the First Level Escalation
Contact, the Second Level Escalation Contact may be contacted. If the High
Priority Error is not Fixed or a Workaround is not implemented within two
(2) hours after contacting the Second Level Escalation Contact, then the Third
Level Escalation Contact may be contacted. If either Party’s Escalation Contact
has been contacted by the other Party, they may contact the corresponding
Escalation Contact.

 

4. Measurement

 

  a.

Within forty-five (45) days from and after the Effective Date, Third Party
Provider shall provide CNN with 5-minute delayed data that is viewable by a web
browser to display the following two statistics for CNN.com using

 

Page 23 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

 

the Web Service: (1) Queries per second; and (2) average Server Latency. Such
statistics should display the following intervals:

Last 30 minutes

Last 2 hours

Last 6 hours

Last 12 hours

Last 24 hours

Last 7 days

 

  b. Intentionally blank.

 

  c. The Third Party Provider and CNN shall each follow the following
data/record keeping guidelines with respect to the data described in this
Section 4:

 

  i. The audit provisions contained in Section 5.5 of this Agreement shall apply
to the data described in this Section 4 of Exhibit B-1, solely to the extent
that records relate to the obligations described in Sections 2 and 3 of this
Exhibit B-1.  

 

  ii. Both Parties agree to use commercially reasonable efforts to discuss
performance, availability, outages, issues/escalations, upcoming
events/releases/changes on a quarterly basis.

 

5. Other Service Requirements

 

  a. Refresh. AOL shall Update the Database no less frequently than the database
provided to AOL by the Third Party Provider. “Update” shall mean the process by
which the Third Party Provider refreshes the Database (to update the web Service
and Search Results from such Database).

 

  b. Consistency. AOL shall provide all necessary data and IP addresses for CNN
to do its own test of the Third Party Providers Consistency (defined below).
Such tested Search Results shall remain Consistent (for CNN.com and Web Search
Filter Rules until the Database is Updated (it being understood and agreed that
the Third Party Provider Updates its own Database frequently) in no less than
99% of instances (over a reasonable sample size and number of Queries) in which
a CNN.com User uses the web Services. “Consistent” shall mean that a Query
returns the same Results Set for an exactly matching Query. A lack of such
tested Consistency shall be considered a Severity 2 Error and shall be addressed
by AOL in accordance with the requirements set forth in Exhibit B-2 of this
Agreement.

 

  c. Implementation of Technical Specifications. The latency and availability in
this Exhibit B-1 shall only apply provided that (a) CNN implements the technical
specifications concerning correct use of XML protocol arguments and correct
handling of optional or new result fields set forth in the Data Protocol,
(b) CNN’s DNS client implementation correctly complies with the DNS TTL time
values returned by the Third Party Provider’s DNS servers, i.e., CNN’s DNS
client does not cache data beyond the TTL time, and (c) CNN sends Queries to the
host name provided to CNN by the Third Party Provider (e.g., CNN.google.com) and
CNN’S client implementation repeats the DNS lookups at least every five seconds
in order to pick up any changes. This Section 5(c) shall apply to any “backward
compatible” updates to the Data Protocol unless CNN has consented to such
updates and the date for their implementation, which consent will not be
unreasonably withheld, where “backward compatible” updates means updates that do
not require changes by CNN in order to maintain the same level of functionality
that existed previous to the proposed update. Data Protocol updates that are
backward compatible shall be considered to be a part of the Data Protocol to the
extent that they are delivered by the Third Party Provider or AOL to CNN with
reasonable notice and are concurrently generally required of the Third Party
Provider’s commercial search customers.

 

  d. Safe Search. CNN may elect to send Queries with “Safe Search” (e.g., adult
versus kids) on or off on a Query by Query basis to filter out inappropriate or
offensive content. The Parties acknowledge and agree that the Safe Search
technology will not remove all objectionable search results. Safe Search, when
selected, is intended to prevent adult and explicit content from appearing in
Results Sets. During the Term the Third Party Provider will make Safe Search
available to CNN and will continue to develop Safe Search.

 

  e. Problem Review Meetings and Reporting. The Parties agree that they will use
commercially reasonable efforts to meet via e-mail or telephone after resolution
of any Medium Priority or High Priority Problem that was caused by Third Party
Provider Equipment and Software.

 

Page 24 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B-2

PRIORITY RESPONSE TIMES

AOL shall provide, or cause the Third Party Provider to provide, to CNN support
services for the Web Service consistent with the following support obligations:

1. OBLIGATIONS

1.1 Support Contact Points.

CNN Technical Support Personnel. CNN will designate a subset of operations
positions (up to two (2) positions, and up to a total of four
(4) English-speaking persons filling such positions) for all of CNN as qualified
contact liaisons for AOL regarding technical support. CNN may change such
designated positions or persons at its discretion with reasonable notice to AOL,
provided that their numbers do not exceed two (2) and four (4), respectively.
AOL acknowledges that CNN will not provide first-level technical support to
CNN.com Users of the Web Service.

AOL Technical Support Personnel. AOL and/or the Third Party Provider shall
provide back-up technical support to CNN regarding the Web Service. AOL shall
appoint sufficient technical support personnel with reasonable and substantial
relevant training and experience to whom CNN may address all technical questions
relating to the Web Service (“AOL Technical Support Personnel”). AOL will ensure
that its AOL Technical Support Personnel are adequately trained to provide
technical support to CNN. AOL will provide CNN with an email address (the
“Support Address”), a primary and secondary email pager number (the “Support
Pagers”), and a telephone support number for contacting the AOL Technical
Support Personnel no later than ten days after the Effective Date. AOL will also
provide CNN with contact information for executive escalation personnel no later
than ten days after the Effective Date. AOL may change its designated AOL
Technical Support Personnel and executive escalation personnel at its discretion
with reasonable notice to CNN.

1.2. Error Reporting. Errors may be reported on a 24 hours per day, 365 day per
year basis via e-mail by any one contacts designated as set forth above.

1.3. Support Requests. AOL will use commercially reasonable efforts to respond
to and provide a Fix for Severity 1 and Severity 2 Errors that anyone of the
contacts designated as set forth above identifies, classifies and reports to
AOL, and will use reasonable commercial efforts to respond and provide a Fix to
all other Errors, in accordance with the following:

Severity 1 Error:

Target Response time: 60 mins

Target Fix time:120 mins

Severity 2 Error:

Target Response time: 90 mins

Target Fix time: Two days

For all other Errors, AOL will use commercially reasonable efforts to respond
and to provide a Fix as soon as practicable.

AOL will inform CNN Technical Support Personnel of Fixes as soon as they are
complete.

Primary contact for Severity 1 problems: AOL Network Operations Center, tel.
(703) 265-4662

Primary contact for Severity 2 problems: AOL Network Operations Center, tel.
(703) 265-4662

 

Page 25 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C

OPERATIONS

 

A. THE SERVICE

Description of Service

The Sponsored Advertising Service offered on CNN.com shall at all times be the
primary and most widely available advertising search service the Third Party
Provider makes commercially available to AOL to enable AOL users to search for
information from the AOL’s and Third Party Provider’s database of Advertisers,
unless otherwise agreed to by the Parties in a written Amendment to this
Agreement.

 

B. RESPONSES AND SUPPORT

1.1 Technical Support. AOL will ensure that its and the Third Party Provider’s
Technical Support Personnel are adequately trained to provide technical support
to CNN. Prior to commercial launch of any material placements (or any material
changes thereto), CNN will have the right to conduct reasonable performance
testing (in person or through remote communications), with such commercial
launch not to commence until such time as CNN is reasonably satisfied with the
results of any such testing, so long as CNN conducts such testing within a
reasonable time following notice of such contemplated launch from AOL (which
written notice may be in the form of email).

1.2. Error Reporting. AOL will ensure that the performance and availability of
the Service and Matched Results is monitored on a continuous basis. Errors may
be reported on a 24 hours per day, 365 day per year basis via e-mail by any one
of the contacts designated as set forth above.

 

1.3. Support Requests.

For all material problems affecting use by CNN.com Users of the Sponsored
Advertising Service and Matched Results, AOL will provide a fix within a
commercially reasonable period of time.

CNN may contact the following AOL executive escalation personnel in order (such
personnel subject to change following prior written notice):

For general support contact: AOL Network Operations Center, tel. (703) 265-4662

Primary contact for highest severity problems: AOL Network Operations Center,
tel. (703) 265-4662

Primary contact for other severe problems: AOL Network Operations Center, tel.
(703) 265-4662

First Escalation Contact: AOL Network Operations Center, tel. (703) 265-4662

= = = =

Second Escalation Contact:

Pete Jones

Email: peter.jones@corp.aol.com

Phone: 703-265-4333

= = = =

Third Escalation Contact:

Kevin Namey

Email: Kevin.namey@corp.aol.com

Phone: 703-265-4167

 

Page 26 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT D

ONE CLICK PRODUCT

The “One Click Product” consists of text links that link to relevant editorial
content and which are below the news results links above the Web Search Results
Area.

 

Page 27 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT E

STANDARD LEGAL TERMS & CONDITIONS

 

1. Executive Dispute Resolution. In the event of any dispute or disagreement
(each a “Dispute”) between the Parties or any of their respective subsidiaries,
affiliates, successors and assigns under this Agreement or any document executed
pursuant to this Agreement which cannot be resolved by the Parties, then the
Dispute shall be submitted to the Executive Contacts (as defined below) for
resolution. For ten (10) Business Days after the Dispute was submitted to the
Executive Contacts, the Executive Contacts shall meet in person or by phone and
attempt In good faith to resolve such Dispute; provided further. that the
Executive Contacts shall have the final and exclusive right to resolve Disputes
arising from any provision of this Agreement which expressly or implicitly
provides for the Parties to reach mutual agreement as to certain terms.
“Executive Contacts” or “Management Contacts” shall mean David Payne, Senior
Vice President & General Manager CNN.com for CNN and John Kannapell, Senior
Vice-President AOL Search Business for AOL, or their designees (together, the
“Management Committee”), and generally overseeing the relationship between the
Parties contemplated by this Agreement.

2. License. AOL hereby grants CNN a non-exclusive worldwide royalty free license
to use, market, store, distribute, communicate, reproduce, display, perform,
transmit and promote the Licensed Content (or any portion thereof) through such
areas or features of CNN.com as CNN deems appropriate in its reasonable
discretion. In addition, CNN Users will have the right to access each Advertiser
Website.

3. Trademark License. In connection with the Web Service, including for use on
the Service Pages as CNN deems desirable, and the design and implementation of
Promotional Materials (as defined below) promoting, among other things, the Web
Service, and subject to the terms and conditions of this Agreement, (a) CNN
hereby grants to AOL and the Third Party Provider a nontransferable,
nonsublicensable, worldwide, nonexclusive license to use and display trade
names, trademarks, and service marks of CNN; and (b) AOL hereby grants CNN a
nontransferable, nonsublicensable, worldwide, nonexclusive license to use and
display the trade names, trademarks and service marks of AOL and the Third Party
Provider (to the extent such rights are granted to AOL by the Third Party
Provider) associated with the Web Service and the Promotional Materials
(collectively, together with the CNN marks listed above, the “Marks”); provided
that each Party: (i) does not create a unitary composite mark involving a Mark
of the other Party without the prior written approval of such other Party;
(ii) displays symbols and notices clearly and sufficiently Indicating the
trademark status and ownership of the other Party’s Marks in accordance with
applicable trademark law and practice; (iii) complies with all written
guidelines provided to it by the other Party related to use of the other Party’s
Marks, and (iv) obtains the other Party’s prior written approval (with e-mail
being sufficient), which will not be unreasonably withheld or delayed.

 

4. Ownership of Trademarks. Each Party acknowledges the ownership right of the
other Party in the Marks of the other Party and agrees that all use of the other
Party’s Marks will inure to the benefit, and be on behalf, of the other Party.
Each Party acknowledges that its utilization of the other Party’s Marks will not
create in it, nor will it represent it has, any right, title, or interest in or
to such Marks other than the. licenses expressly granted herein. Each Party
agrees not to do anything contesting or impairing the. trademark rights of the
other Party.

5. Quality Standards. Each Party agrees that the nature and quality of its
products and services supplied in connection with the other Party’s Marks will
conform to quality standards communicated in writing by the other Party for use
of its trademarks. Each Party agrees to supply the other Party, upon request,
with a reasonable number of samples of any Promotional Materials publicly
disseminated by such Party which utilize the other Party’s Marks. Each Party
will comply with all applicable laws, regulations, and customs and obtain any
required government approvals pertaining to use of the other Party’s marks.

6. Infringement Proceedings. Each Party agrees to promptly notify the other
Party of any unauthorized use of the other Party’s Marks of which it has actual
knowledge. Each Party will have the sole right and discretion to bring
proceedings alleging infringement of its Marks or unfair competition related
thereto; provided, however, that each Party agrees to provide the other Party
with its reasonable cooperation and assistance with respect to any such
infringement proceedings.

7. Effort to Inform. CNN shall use commercially reasonable efforts to inform AOL
of complaints CNN receives from CNN.com Users about the Sponsored Advertising
Service or the Web Service which could reasonably lead to a claim, demand or
liability of or against AOL or the Third Party Provider and/or its Affiliates by
a third party. Notwithstanding the foregoing, CNN’s failure to provide notice
under this Section shall not be deemed a breach of this Agreement.

8. Representations and Warranties. Each Party represents and warrants to the
other Party that: (i) such Party has the full corporate right, power and
authority to enter into this Agreement and to perform the acts required of it
hereunder; (ii) the execution of this Agreement by such Party, and the
performance by such Party of its obligations and duties hereunder, do not and
will not violate any agreement to which such Party Is a party or by which it is
otherwise bound; (iii) when executed and delivered by such Party, this Agreement
will constitute the legal, valid, and binding obligation of such Party,
enforceable against such Party in accordance with its terms; and (iv) such Party
acknowledges that the other Party makes no representations, warranties or
agreements related to the subject matter hereof that are not expressly provided
for in this Agreement.


 

Page 28 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

9. Confidentiality.

(a) Definition. “Confidential Information” means any information disclosed in
the course of this Agreement, which is or should be reasonably understood to be
confidential or proprietary to the disclosing Party, including, but not limited
to, the material terms of this Agreement, technical processes and formulas,
source code, product designs, sales, cost and other unpublished financial
information, product and business plans, projections and marketing data.
“Confidential Information” will not include information that (i) was in the
recipient’s possession before receipt from the disclosing Party; (ii) is or
becomes a matter of public knowledge through no fault of the recipient; (iii) is
rightfully received by the recipient from a third party without a duty of
confidentiality; (iv) is independently developed by the recipient; (v) is
disclosed pursuant to a legal requirement to disclose (including pursuant to
federal or state securities laws), except that the recipient will disclose only
such information as is legally required and will use reasonable efforts to
obtain confidential treatment for any Confidential Information that is so
disclosed; (vi) is disclosed by the recipient with the disclosing Party’s prior
written approval; or (vii) is required to be disclosed in order to enforce the
recipient’s rights under this Agreement in a court or arbitration proceeding
(but in each case only to the extent of such requirement and only after
consultation with the disclosing Party, and the recipient will use reasonable
efforts to obtain, or assist the disclosing Party in obtaining, an order
protecting the information from public disclosure).

(b) Obligation. Each Party acknowledges that Confidential Information may be
disclosed to the other Party during the course of this Agreement. Each Party
agrees that it will take reasonable steps, at least substantially equivalent to
the steps it takes to protect its own proprietary information, during the Term
of this Agreement and in perpetuity thereafter (with regard to personally
identifiable information and non-published protocols) and for a period of three
(3) years following expiration or termination of this Agreement (with regard to
all other Confidential Information), to keep confidential and prevent the
duplication or disclosure of Confidential Information of the disclosing Party,
other than by or to its employees or agents, including accountants and auditors,
that need access to such Confidential Information and who will each agree to
comply with terms and conditions no less restrictive than those set forth in
this Section 9; provided that nothing herein shall be deemed to require either
Party to retain copies of personally identifiable information.

(c) Government Requirements. Notwithstanding the foregoing provisions of this
Section 9, either Party. may disclose Confidential Information without the
consent of the other Party, to the extent such disclosure is required by law,
rule, regulation or government or court order, or in connection with the
enforcement of this Agreement. In such event, the disclosing Party will provide
at least five (5) Business Days prior written notice of such proposed disclosure
to the recipient. Further, in the event such disclosure is required of either
Party under the

laws, rules or regulations of the Securities and Exchange Commission or any
other applicable governing body, such Party will (i) redact mutually agreed-upon
portions of this Agreement to the fullest extent permitted under applicable
laws, rules and regulations, and (ii) submit a request to the SEC or such
governing body that such portions of this Agreement receive confidential
treatment under the laws, rules and regulations of the Securities and Exchange
Commission or otherwise be held in the strictest confidence to the fullest
extent permitted under the laws, rules or regulations of any other applicable
governing body.

(d) Press Releases. Neither Party shall issue any press release, or make any
public statement, concerning the existence of this Agreement, the terms hereof
or the activities contemplated hereunder (“Press Release”) without the prior
written approval of the other Party. In the event a Party desires to issue a
Press Release such Party shall submit to the other Party, for its prior written
approval, any such Press Release; provided that, subsequent to the initial Press
Release, if any, factual references by either Party to the existence of a
business relationship between the Parties shall not require approval of the
other Party.

(e) Promotional Materials. Each Party will submit to the other Party, for its
prior written approval, any marketing, advertising, or other written promotional
materials, excluding Press Releases (which are instead governed by Section
(d) above), referencing the other Party and/or its trade names, trademarks, and
service marks (the “Promotional Materials”); provided, however, that, following
the initial public announcement of the business relationship between the Parties
in accordance with the approval and other requirements contained herein, either
Party’s subsequent factual reference to the existence of a business relationship
between the Parties in Promotional Materials will not require the approval of
the other Party. Once expressly pre-approved, the Promotional Materials may be
used by a Party and its affiliates and re-used for such purpose until such
approval is withdrawn with reasonable prior notice. In the event such approval
is withdrawn, existing inventories of Promotional Materials may not be used.

10. Limitation of Liability; Disclaimer; Indemnification.

10.1 Liability.

NEITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES), ARISING FROM BREACH OF THE AGREEMENT, THE
SALE OF PRODUCTS, THE USE OR INABILITY TO USE CNN.COM, THE SEARCH RESULTS AREA
OR ANY ONLlNE AREA RELATING THERETO, THE SPONSORED ADVERTISING SERVICE,
ADVERTISING RESULTS, CNN SEARCH SERVICE, THE CNN SEARCH RESULTS, OR THE LICENSED
CONTENT, OR ARISING FROM ANY OTHER PROVISION OF THIS. AGREEMENT, SUCH AS, BUT
NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS
(COLLECTIVELY, “DISCLAIMED DAMAGES”); PROVIDED THAT EACH PARTY WILL REMAIN
LIABLE TO THE OTHER PARTY TO THE


 

Page 29 of 51

 



--------------------------------------------------------------------------------

Execution Version

EXTENT ANY DISCLAIMED DAMAGES ARE CLAIMED BY A THIRD PARTY AND ARE SUBJECT TO
INDEMNIFICATION PURSUANT TO SECTIONS 5.4 OR 7.6 OF THE AGREEMENT AND 10.3 OF
THIS EXHIBIT. EXCEPT AS PROVIDED IN SECTIONS 5.4 AND 7.6 OF THE AGREEMENT, AND
10.3 OF THIS EXHIBIT, (I) LIABILITY ARISING UNDER THE AGREEMENT WILL BE LIMITED
TO DIRECT, OBJECTIVELY MEASURABLE DAMAGES, (II) THE MAXIMUM LIABILITY OF ONE
PARTY TO THE OTHER PARTY FOR ANY CLAIMS ARISING IN CONNECTION WITH THE AGREEMENT
WILL NOT EXCEED TWO TIMES THE TOTAL AGGREGATE VALUE OF CONSIDERATION PAID OR
PAYABLE BY AOL TO CNN UNDER THE AGREEMENT; PROVIDED THAT EACH PARTY WILL REMAIN
LIABLE FOR THE AGGREGATE AMOUNT OF ANY PAYMENT OBLIGATIONS OWED TO THE OTHER
PARTY PURSUANT TO THE AGREEMENT. IF THERE IS A BREACH OF THE PROVISIONS
REGARDING CONFIDENTIAL INFORMATION, THEN THE BREACHING PARTY MAY BE LIABLE FOR
CONSEQUENTIAL DAMAGES, BUT NOT IN EXCESS OF THE CAP SET FORTH HEREIN.

10.2 No Additional Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY, AND EACH PARTY HEREBY SPECIFICALLY DISCLAIMS ANY,
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING CNN.COM, THE CNN
SEARCH SERVICE, THE SPONSORED LINKS SEARCH RESULTS AREA, THE WEB SEARCH RESULTS
OR ANY ONLINE AREA RELATING THERETO, THE CNN SEARCH RESULTS, WEB SERVICE, THE
SEARCH RESULTS, THE ADVERTISING SERVICE, THE ADVERTISING RESULTS, THE LICENSED
CONTENT, OR THIS AGREEMENT INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT AND IMPLIED WARRANTIES
ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, CNN SPECIFICALLY DISCLAIMS ANY WARRANTY REGARDING
THE PROFITABILITY OF (A) THE SPONSORED LINKS, (B) THE QUERIES, AND (C) THE USER
ACTIONS.

10.3 Indemnity. Each Party will defend, indemnify, save and hold harmless the
other Party and the officers, directors, agents, Affiliates. distributors,
franchisees and employees of the other Party from any and all third party
claims, and all liabilities, damages, costs or expenses, including reasonable
attorneys’ fees (but excluding those attorneys’ fees that arise from an
Indemnified Party’s (as defined below) decision to participate in its own
defense at its expense) arising from such third party claims (collectively
“Liabilities”), resulting from the indemnifying Party’s material breach or
alleged material breach of any obligation, representation or warranty of this
Agreement. In addition, AOL will defend indemnify, save and hold harmless CNN
and its officers, directors, agents, Affiliates, distributors, franchisees and
employees, from any Liabilities resulting from (i) displaying any Matched
Results that are subject to

the First Level Filter or the Second Level Filter, including during any
implementation periods with respect to updates thereof, and (ii) Slippage.

10.3.1. AOL IP Indemnity. In addition to the other provisions of this
Section 10.3, AOL will defend, indemnify, save and hold harmless CNN and its
officers, directors, agents, Affiliates, distributors, franchisees and employees
from any Liabilities resulting from the infringement of or violation, or alleged
infringement or violation of, any copyright, trademark U.S. patent or any other
third party right, including without limitation, any music performance or other
music related rights in connection with the Licensed Content and the Sponsored
Advertising Service.

10.3.2. CNN Filter Indemnity. CNN shall defend, indemnify, save and hold
harmless AOL and its officers, directors, agents, Affiliates, distributors,
franchisees and employees from any Liabilities to the extent caused directly and
Solely by the Keyword Filter and the URL filter (excluding, however, the Keyword
Filter and URL filter provided by AOL to CNN pursuant to Section 2.10(d) of the
Agreement) provided that (a) CNN expressly requested that AOL employ the Keyword
Filter or URL filter that causes the Liabilities (the “Requested Filter”),
(b) AOL complies with all the terms of this Agreement in deploying the Requested
Filter, and (c) AOL does not have filters in place aimed at filtering the same
or substantially similar Licensed Content from AOL’s Web Sites.

10.3.3. THE FOREGOING PARAGRAPHS 10.3, 10.3.1 AND 10.3.2 OF THIS EXHIBIT E AND
SECTIONS 5.4 AND 7 IN THE BODY OF THE AGREEMENT STATE EACH PARTY’S ENTIRE
LIABILITY (AND EACH PARTY’S SOLE AND EXCLUSIVE REMEDIES) FOR THIRD PARTY CLAIMS
ARISING UNDER THIS AGREEMENT, EXCEPT FOR ANY CLAIMS FROM THE THIRD PARTY
PROVIDER AGAINST CNN.

10.4 Claims. If a Party entitled to indemnification hereunder (the “Indemnified
Party”) becomes aware of any matter it believes is indemnifiable hereunder
involving any claim, action, suit, investigation, arbitration, or other
proceeding against the Indemnified Party by any third party (each an “Action”),
the Indemnified Party will give the other Party (the “Indemnifying Party”)
prompt written notice of such Action. Such notice will (i) provide the basis on
which indemnification is being asserted and (ii) be accompanied by copies of all
relevant pleadings, demands, and other papers related to the Action and in the
possession of the Indemnified Party. The Indemnifying Party will be obligated to
defend the Action, at its own expense, and by counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party will cooperate, at the expense of
the Indemnifying Party (except for the value of time of the Indemnified Party’s
employees), with the Indemnifying Party and its counsel in the defense and the
Indemnified Party will have the right to participate fully, at its own expense,
in the defense of such Action. Any compromise or settlement of an Action that
requires the Indemnified Party to admit liability or to pay any money will
require the prior written consent of the Indemnified Party, such consent not to
be unreasonably withheld or delayed.


 

Page 30 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

11.    Acknowledgment. AOL and CNN each acknowledges that the provisions of this
Agreement were negotiated to reflect an informed, voluntary allocation between
them of all risks (both known and unknown) associated with the transactions
contemplated hereunder. The limitations and disclaimers related to warranties
and liability contained in this Agreement are intended to limit the
circumstances and extent of liability. The Parties agree that .any principle of
construction or rule of law that provides that an agreement shall be construed
against the drafter of the agreement in the event of any inconsistency or
ambiguity in such agreement shall not apply to the terms and conditions of this
Agreement. The provisions of this Section 11 will be enforceable independent of
and severable from any other enforceable or unenforceable provision of this
Agreement

12.    Excuse. Neither Party will be liable for, or be considered in breach of
or default under this Agreement on account of, any delay or failure to perform
as required by this Agreement as a result of any causes or conditions which are
beyond such Party’s reasonable control and which such Party is unable to
overcome by the exercise of reasonable diligence, except that, to the extent
expressly stated herein, as between AOL and CNN, AOL shall be responsible for
the actions of the Advertisers.

13.    Independent Contractors. The Parties to this Agreement are independent
contractors. Neither Party is an agent, representative or employee of the other
Party. Neither Party will have any right, power or authority to enter into any
agreement for or on behalf of, or incur any obligation or liability of, or to
otherwise bind, the other Party. This Agreement will not be interpreted or
construed to create an association, agency, joint venture or partnership between
the Parties or to impose any liability attributable to such a relationship upon
either Party. .

 

14. Notice.

All notices shall be in English, in writing, and shall be deemed given (i) upon
receipt when delivered personally, (ii) upon written verification of receipt
from overnight courier, (iii) upon verification of receipt of registered or
certified mail, or (iv) upon verification of receipt via facsimile, provided
that such notice is also sent simultaneously via U.S. mail. In the case of AOL,
such notice will be provided to both the Executive Vice-President of Business
Development for AOL (fax: 703-265-0242) and the Deputy General Counsel
(fax:703-265-8433), each at 22000 AOL Way, Dulles, VA 20166 or as otherwise
provided in writing for such notice purposes. In the case of CNN, such notice
will be provided to both David Payne, Senior Vice President and General manager
CNN.com (fax:. 404-827-2150) and its General Counsel (fax: 404-827-1995), each
at One CNN Center, Atlanta, Georgia 30303 or as otherwise provided in writing
for such notice purposes.

15.    No Waiver. The failure of either Party to insist upon or enforce strict
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement will not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, the same will be
and remain in full force and effect.

 

16.    Return of Information. Upon the expiration or termination of this
Agreement, each Party will, upon the written request of the other Party, return
or destroy (at the option of the Party receiving the request) all Confidential
Information, documents, manuals and other materials specified by the other
Party.

17.    Survival.

Sections 2.10(i), 2.10(j), 2.10(k) 6.6, 6.7 (Effect of Termination), and 7
(Relationship between AOL and Advertisers) of the body of the Agreement and
Exhibit A, Sections 9-29 of this Exhibit E, Exhibit G, any payment obligations
accrued prior to or upon termination or expiration, the obligations of AOL with
respect to the use and retention of data in the Preamble to Schedule 2.1, and
any other terms .and provisions of this Agreement needed to interpret or make
the foregoing operative (except as set forth in such supplementary paragraph),
will survive the completion, expiration, termination or cancellation of this
Agreement

18.    Entire Agreement. This Agreement sets forth the entire agreement, and is
a complete integration, and supersedes any and all prior agreements and
statements of intent of the Parties with respect to the transactions set forth
herein. Neither Party will be bound by, and each Party specifically objects to,
any term, condition or other provision which Is different from or in addition to
the provisions of this Agreement (whether or not it would materially alter this
Agreement) and which is proffered by the other Party in any correspondence or
other document, unless the Party to be bound thereby specifically agrees to such
provision in writing.

19.    Amendment. No change, amendment or modification of any provision of this
Agreement will be valid unless set forth in a written instrument signed by the
Party subject to enforcement of such amendment, and in the case of AOL, by an
executive of at least Vice President level.

20.    Further Assurances. Each Party will take such action (including, but not
limited to, the execution, acknowledgment and delivery of documents) as may
reasonably be requested by any other Party for the implementation or continuing
performance of this Agreement.

 

21. Assignment

Neither Party will assign this Agreement or any right, interest or benefit under
this Agreement (including, without limitation, by way of merger or
consolidation) without the prior written consent of the other Party (not to be
unreasonably withheld). Subject to the foregoing provisions of this Section 21,
this Agreement will be fully binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors and assigns. A
Change of Control as defined in Exhibit A will be governed by Section 6.4 and
not by this Section 21.


 

Page 31 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

22.    Construction: Severability. In the event that any provision of this
Agreement conflicts with the law under which this Agreement is to be construed
or if any such provision is held invalid by a court with jurisdiction over the
Parties to this Agreement, (i) such provision will be deemed to be restated to
reflect as nearly as possible the original intentions of the Parties in
accordance with applicable law, and (ii) the remaining terms, provisions,
covenants and restrictions of this Agreement will remain in full force and
effect.

23.    Remedies. Except where otherwise specified, the rights and remedies
granted to a Party under this Agreement are cumulative and in addition to, and
not in lieu of, any other rights or remedies which the Party may possess at law
or in equity.

24.    Applicable Law:

This Agreement and the rights of the Parties hereto shall be interpreted in
accordance with the laws of the State of New York, and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of
laws. Each of the Parties hereto irrevocably agrees that any legal action or
proceeding arising out of this Agreement or any transaction contemplated hereby
shall be brought only in the State or United States Federal courts located in
the State of New York. Each Party hereto irrevocably consents to the service of
process outside the territorial jurisdiction of such courts in any such action
or proceeding by the mailing of such documents by registered United States mail,
postage prepaid, to the respective address set forth In Section 14 hereof.

25.    Export Controls. Each Party shall comply with all applicable laws,
regulations, and rules relating to the export of commodities, software or
technical data, and shall not export or re-export any commodities, software,
technical data, any products received from the other Party, or direct

product of such commodities, software or technical data, to any proscribed
country, party, or entity listed in such applicable laws, regulations, and
rules, unless properly authorized by the U.S. Government.

26. Headings. The captions and headings used in this Agreement are inserted for
convenience only and will not affect the meaning or interpretation of this
Agreement.

27. Counterparts; Facsimile. This Agreement may be executed in counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same document. This Agreement, and written amendments
hereto, may be executed by facsimile.

28. Injunctive Relief. Notwithstanding anything to the contrary in this
Agreement, the Parties agree that any material breach or threatened material
breach of the provisions of this Agreement related to exclusivity, intellectual
property rights or confidentiality obligations, may cause irreparable harm to
the other Party for which money damages might be difficult to determine and an
inadequate remedy, and therefore an aggrieved Party may timely seek injunctive
relief without the need to prove actual damages to protect its rights under this
Agreement, in addition to any and all other remedies available at law or in
equity.

29. No Third Party Beneficiaries. The Agreement is not intended to benefit, nor
shall it be deemed to give rise to, any rights in any third party (including but
not limited to any subsidiary or Affiliate of either Party hereto).

30. Third Party Provider. AOL will ensure the performance of, and be responsible
for, all obligations under this Agreement that are to be performed by the Third
Party Provider, and AOL shall be liable, to the extent set forth in this
Agreement, for all acts, errors and omissions of the Third Party Provider that
are in violation of this Agreement.


 

Page 32 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT F

COMMERCIAL LINKS

 

1. Display of Additional Matched Results. Pursuant to Section 2.1.3 of this
Agreement, in addition to the minimum number of Matched Results required by the
Sponsored Links Required Characteristics, CNN shall have the right (but no
obligation) to request from the Third Party Provider one or more additional
Matched Results for display as Sponsored Links in the Sponsored Links Search
Results Areas on CNN.com (such Matched Results, the “Additional Matched
Results”). Unless otherwise mutually agreed to by the Parties in writing, the
Additional Matched Results will be served by the Third Party Provider. For the
avoidance of doubt: (x) CNN will have the right to completely discontinue or
suspend all requests for Additional Matched Results at any time by providing AOL
with two (2) Business Days advance written notice (which written notice may be
in the form of email), or in the event CNN wishes only to change the quantity of
Additional Matched Results requested (higher or lower), CNN may do so at any
time by providing AOL with six (6) Business Days advance written notice (which
written notice may be in the form of email), subject, however, to CNN’s right to
completely discontinue or suspend all requests for Additional Matched Results as
set forth under this subsection (x); and (y) subject to the other terms of this
Exhibit F (e.g., CNN’s right to cease requesting Additional Matched Results for
any reason), Section 2.1.3 of the main body of this Agreement will govern the
general processes regarding the Additional Matched Results.

 

2. Application of Relevant Terms and Conditions to Additional Matched Results.
For the avoidance of doubt, all terms and conditions of the Agreement applicable
to the Sponsored Links and Matched Results shall apply to the Additional Matched
Results, e.g., including without limitation the Protocol described in
Section 2.1 of the main body of this Agreement.

 

3. Tracking and Reporting of Additional Matched Results. All reports required to
be provided by AOL under this Agreement shall be inclusive of data relating to
the Additional Matched Results.

 

Page 33 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT G

USER REGISTRATION AND PRIVACY

USE OF PERSONAL DATA

CNN shall solely own and use all CNN.com User data and information obtained in
connection with this Agreement (“CNN User Information”). Except to the extent
expressly set forth in Section 2.10 (j) of this Agreement, AOL shall not
disclose to any third party (except the Third party Provider) such CNN User
Information without CNN’s prior written approval in its sole discretion. The
Parties acknowledge that it is the intention of both Parties that neither AOL
nor the Third Party Provider collect and CNN not convey to AOL or the Third
Party Provider any personally identifiable information in connection with the
Web Service. AOL and the Third Party Provider shall adhere to CNN’s then-current
privacy policies with respect to activity on CNN.com. If CNN determines that AOL
or the Third Party Provider or a third party in contract with AOL is not
complying with such CNN policies with respect to such activity on CNN.com, then
such non-compliance shall be considered a material breach of this Agreement.

 

Page 34 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT H

SPONSORED LINKS REQUIRED CHARACTERISTICS MOCK-UPS

LOGO [g85239g70b74.jpg]

 

Page 35 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT I

THIRD PARTY BRANDING MOCK-UP

LOGO [g85239g84r45.jpg]

 

Page 36 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1

PROHIBITED ENTITIES

 

CAREER URLs

  

COMPETITOR URLs

  

OTHER URLs

  

KEYWORDs

a10minuteresume.com

 

123jobs.com

 

123movers.com

 

1greatresume.com

 

1on1resumes.com

 

1st-imp.com

 

1worldresources.com

 

4work.com

 

6figurejobs.com

 

aaamovers.com

 

acareerzon.com

 

actautostaffing.com

 

adecco.com

 

adicio.com

 

advancedcareercounseling.com

 

aeroindustryjobs.com

 

aftercollege.com

 

agentrecruiting.com

 

ajb.org

 

ajcjobs.com

 

all-trucking-jobs.com

 

allretailjobs.com

 

allstardirectoriesamericasjobbank.com

 

ama.jobcontrolcenter.com

 

americanjobs.com

 

americasemployers.com

 

atlantajobpost.com

 

attorneyrecruiting.net

 

bankjobs.com

 

bdojobs.com

 

beitlerstaff.com

 

bestjobsusa.com

 

betheboss.com

 

bigfivepros.com

 

bigwigs.net

  

http://bbc.com/

 

http://bbc.co.uk/

 

http://msnbc.msn.com/

 

 

 

http://news.google.com/

 

http://news.yahoo.com/

 

http://washingtonpost.com

 

http://www.abcnews.com/

 

http://www.ap.org/

 

http://www.cbsnews.com/

 

http://www.cnbc.com/

 

http://www.cnet.com/

 

http://www.c-span.org/

 

http://www.ew.com/

 

http://www.forbes.com

 

http://www.foxnews.com/

 

http://www.guardian.co.uk/

 

http://www.msnbc.com/

 

 

 

http://www.prnewswire.com/

 

http://www.reuters.com/

 

 

 

http://www.upi.com/

 

http://www.usatoday.com/

 

http://www.usnews.com/

 

http://www.weather.com/

 

http://www.wsj.com/

     

jobs

 

job

 

career

 

careers

 

job

 

jobs

 

job-search

 

employment

 

resume

 

resumes

 

workforce

 

hired

 

employee

 

employment

 

recruiting

 

staffing

 

career

 

careers

 

employment

 

employ

 

BBC

 

MSN

 

MSNBC

 

 

 

Yahoo

 

Yahoo News

 

Google News

 

Washington Post

 

ABC

 

ABC News

 

ABCNews

 

Associated Press

 

AP

 

CBS

 

CBS News

 

Page 37 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

bluefoxjobs.com

 

boldfacejobs.com

 

brassring.com

 

brilliantpeople.com

 

campjobs.com

 

canalstreettalent.com

 

candocareer.com

 

care-orps.com

 

career-edu.com

 

career.bioexchange.com

 

career.com

 

career.org

 

careeradvancementservices.com

 

careerandresume.com

 

careeravenue.com

 

careerbank.com

 

careerboard.com

 

careerbuilder.com

 

careercast.com

 

careerchange.com

 

careercity.com

 

careerfish.com

 

careerinventory.com

 

careeriq.com

 

careerjournal.com

 

careermagazine .com

 

careernet.com

 

careeroverview.com

 

careerpath.com

 

careerperfect.com

 

careerpro.com

 

careers.edegree.org

 

careers.msn.com

 

careers.org

 

careers.yahoo.com

 

careerscape.com

 

careersite.com

 

careersmultilist.com.au

 

careerspan.com

 

careerzapper.com

        

CBSNews

 

CNBC

 

C-Span

 

Cspan

 

Entertainment Weekly

 

EW

 

Forbes

 

Fox

 

Fox News

 

FoxNews

 

Guardian UK

 

 

 

PR Newswire

 

PRNewswire

 

Reuters

 

 

 

 

UPI

 

USA Today

 

USAToday

 

US News and World Report

 

Wall Street Journal

 

Page 38 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

careerzeekers.com

 

cdldriverswanted.net

 

chef2chef.net

 

chefjobs.com

 

chiefpeople.com

 

clubjobs.net

 

collegegrad.com

 

colorado,jobing.com

 

coloradojobs.com

 

computercareers.net

 

computerjobs.com

 

computerjobsworkathome.com

 

computerwork.com

 

corpsearch.com

 

csi-personnel.com

 

dcjobnetwork.com

 

destinationstaffing.com

 

developercareers.com

 

dice.com

 

drivercareers.com

 

earningontheweb.com

 

easyjob.net

 

ekonomijobb.se

 

elance.com

 

elance.com.hk

 

elsevierhealthcareers.com

 

employment-job-search.net

 

employment911.com

 

employmentguide.com

 

employmentwizard.com

 

ework.com

 

eworkmarkets.com

 

execresumes.com

 

execu-search.com

 

execunet.com

 

executive-advisors.com

 

executiveresumepro.com

 

exercisejobs.com

 

fabjob.com

 

filmstaff.com

 

fincareer.com

 

Page 39 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

findatruckingjob.com

 

findgreatpeople.com

 

findyourspot.com

 

firecareers.net

 

firerecruit.com

 

fish4jobs.co.uk

 

flipdo.com

 

flipdog.com

 

floridacareers.us

 

gapcareers.co.uk

 

getahead-direct.com

 

getinterviews.com

 

governmentaljobs.com

 

gravitypeople.com

 

greatnurse.com

 

gsajobmarket.com

 

gymjob.com

 

hbcucareercenter.com

 

hcareers.com

 

headhunter.net

 

health-care-careers.org

 

healthandwellnessjobs.com

 

healthecareers.com

 

heidrick.com

 

heidrickstruggles.com

 

hightechcareers.com

 

hire.com

 

homeemployed.com

 

hospitaljobsonline.com

 

hotcdljobs.com

 

hotelcareersolutions.com

 

hotjobs.com

 

hotjobs.yahoo.com

 

hotjobspider.com

 

hotrecruit.co.uk

 

howtogetyourdreamjob.com

 

hrjunction.com

 

hundredk.com

 

hurleysearch.com

 

Page 40 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

in.jobstreet.com

 

indeed.com

 

infoedge.com

 

infojobs.it

 

interplacement.com

 

itcareers.com

 

job-hunt.org

 

job-interview.net

 

job-opportunities.net

 

job.com

 

jobbankusa.com

 

jobbmatchning.dn.se

 

jobboards.com

 

jobbsafari.se

 

jobcenter.com

 

jobengine.com

 

jobfind.com

 

jobforest.com

 

jobguru.com

 

jobgusher.com

 

jobing.com

 

joboptions.com

 

jobpilot.com

 

jobs-on-monster.com

 

jobs.com

 

jobscience.com

 

jobsearch.com

 

jobsearch.lu

 

jobsearch.monster.com

 

jobsearchworkbench.com

 

jobsfortruckers.com

 

jobsinme.com

 

jobsinnh.comhome

 

jobsinsports.com

 

jobsinthemoney.com

 

jobsite.com

 

jobsmart.com

 

jobsnake.com

 

jobsniper.com

 

Page 41 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

jobsonline.com

 

jobster.com

 

jobsummit.com

 

jobtrak.com

 

jobvertise.com

 

jobweb.com

 

jonesinternational.edu

 

journeyed.com

 

justinjobs.com

 

kenexa.com

 

kornferry.com

 

landjob.com

 

lawjobs.com

 

layoffengineers.com

 

leadersonline.com

 

leisurejobs.com

 

lucascareers.com

 

manpower.com

 

manpower.se

 

maximumpayjobs.com

 

mbajobfind.com

 

medhunter.com

 

medhunters.com

 

minnesotajobs.com

 

monster.com

 

monstertrak.com

 

nationjob.com

 

nationsjob.com

 

needtechs.com

 

net-tamps.com

 

nettemps.com

 

newjobs.comphealth.com

 

nursajobz.com

 

nutritionjobs.com

 

nytimes.com

 

officeworksrx.com

 

oilandgasjobsearch.com

 

oilcareer.org

 

pcrecruiter.com

 

pharmjobdirect.com

 

Page 42 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

pilotcareercentre.com

 

preferredjobs.com

 

prohire.com

 

quintcareers.com

 

radcareers.com

 

readyrecruit.com

 

regionalhelpWanted.com

 

rehabjobs.com

 

restaurantjobs.com

 

richertoday.com

 

rntravelerjobs.com

 

roberthalf.com

 

rtc-employment.com

 

salary.com

 

sales-search.com

 

saljjobb.se

 

sciencejobs.com

 

scjobmarket.com

 

scripps.com

 

searchceo.com

 

simplyhired.com

 

skillsvillage.com

 

snagajob.com

 

starttodayjobs.com

 

swapjobs.com

 

talentmanager.it

 

techemployment.com

 

teknikjobb.se

 

theladders.com

 

therecruiternetwork.com

 

top-execs.com

 

topusajobs.com

 

tradesworker.com

 

traveltherapyjobs.com

 

trovojob.it

 

truckdriver.com

 

truckersearch.com

 

truecareers.com

 

usnews.com

 

Page 43 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

washingtonjobs.com

 

washingtonpost.com

 

wetfeet.com

 

wisconsinjobnetwork.com

 

worathome-employment.com

 

work4agoodcause.com

 

workathome-employment.com

 

workathomejobs.com

 

workathomesearchengine.com

 

workskillsprofessionals.com.au

 

workthing.com

 

yahoocareers.com

 

youapplyhere.com

 

Page 44 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 2.1

SCHEDULE 2.1

Ads Protocol and Protocol Implementation Process

Preamble

CNN will use the data protocol interface described in Section 1 below (the data
described in Section 1 below referred to as the “Shared Data”) , in order to
allow The Third Party Provider to (a) provide the Sponsored Advertising Service
as required under this Agreement (including providing such information to a
Metric Auditor to the extent required by Section 5.5(d) of the Agreement),
(b) detect Spam, and (c) use such data in aggregate form (e.g., combined with
data provided by multiple Third Party Provider distribution partners or
customers (“Aggregated Data”) and in a manner that prevents (i) individual
identification of CNN.com Users, their personal information (if any) or the fact
that such end-users are CNN.com Users, or (ii) identification of groups or sets
of end-users as users of products or services, as applicable, on CNN.com (other
than for Spam detection)) for non-competitive purposes] (e.g., determining the
most popular search terms)((a) through (c) being the “Designated Purposes”). AOL
expressly recognizes that, notwithstanding anything to the contrary in this
Schedule 2.1:

 

(a) CNN may elect not to provide the Shared Data, but if CNN elects to provide
the Shared Data, CNN is only obligated to provide the Shared Data if and to the
extent not personally identifiable (e.g., such that the portions of the Shared
Data (e.g., cip) may be masked with a one-way hash (or otherwise masked) at
CNN’s option); provided, however that CNN shall not be relieved of its
obligation under the Agreement to submit Queries or display Sponsored Links,
except as otherwise provided in the Agreement. If CNN elects to provide the
end-user portions of the Shared Data it will do so as a one-way hash (and
neither AOL nor the Third Party Provider will unmask such Shared IP Data). The
one-way hash contemplated herein will be on a “one-to-one” basis, such that
different source IP addresses will be assigned different codes, and the same
source IP address will be assigned the same code. Ads cannot be geo-targeted
without the provision of relevant zip code. Unless CNN elects to provide such
relevant zip codes or other geo-targeting related information, AOL shall not be
deemed in breach of Section A of Exhibit C of this Agreement to the extent AOL
is unable to do so due to CNN’s election not to provide relevant zip codes or
other geo-targeting related information. To the extent CNN makes available
geo-targeting information, AOL will ensure that the Third Party Provider will
use this data only for one-time targeting (i.e. only to serve the appropriate
geo-targeted Sponsored Links in that one instance).

 

(b) For the avoidance, of doubt, CNN is never required to provide data kept in
an end-user cookie (“Cookie Data”), and if CNN does provide Cookie Data then CNN
may encrypt such Cookie Data at its option.

 

(c) AOL shall ensure that the Third Party Provider shall: (i) use the Shared
Data solely for the Designated Purposes; (ii) not disclose the Shared Data to
any third party other than (x) the Metric Auditor (to the extent required by
Section 5.5(d) of the Agreement) and (y) Third Party Provider’s third-party
agents solely for the Designated Purposes, subject to the confidentiality
requirements and other restrictions on use set forth in the Agreement;
(iii) only keep the Shared Data during the time in which it keeps the logs
containing such Shared Data in the ordinary course of its business; (iv) keep
the Shared Data under controlled access (i.e. in a manner which ensures that
such data is not disclosed to any third party(except as described in this
paragraph (c)) or made available to unauthorized personnel); and (v) not attempt
to determine any personally identifiable information underlying of forming the
basis of the Shared Data, For the avoidance of doubt, to the extent Third Party
Provider’s other distribution partners or customers or their auditors are
permitted to audit the non-CNN related Aggregated Data kept on Third Party
Provider’s logs, AOL shall ensure that the Third Party Provider extracts the
relevant data (i.e., not the Shared Data) from such logs and provides reports
thereof in connection with such audits, but does not provide such third parties
access to Shared Data provided by CNN.

 

(d) The “cip” data listed in the fifteenth line of chart 2 in Section 1.1 below
are required only to the extent such information is readily available to CNN and
to the extent that CNN elects to provide the same (e.g., source ip may not be
available).

 

(e) The description of “cip” data listed in the fifteenth line of Chart 2 in
Section 1.1 below shall be deemed to expressly exclude those X-Forwarded-For
HTTP headers that are in the internal CNN path.

 

Page 45 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

(f) All items labeled as “Notes” are suggestions only, and CNN will not be
liable for any failure to comply therewith.

 

(g) Note: Because the Third Party Provider relies on the ip parameter (IP
address), AOL hereby advises CNN that providing the values of these parameters
is necessary to have maximum protection against ad “spamming”.

 

(h) The Parties have agreed to filtering requirements in Section 2.8 of the main
body of this Agreement. In connection with the filtering to be done in
connection with such Section, listing a URL will block all sub-pages of the
primary domain. For example:

Blocking www.guns.com, will automatically block www.guns.com/buygunshere

 

(i) CNN shall have up to 60 days from the Effective Date to implement the
Protocols in this Agreement, subject to any circumstances beyond its reasonable
control.

 

(j) AOL shall ensure that the Third Party Provider shall, upon each UA, be
permitted to use “cookie” or web beacon technology (collectively, “Cookie
Technology”) on a non-personally identifiable basis for the sole purposes of
leveraging ad effectiveness functionality for an Advertiser relating click
through events to conversions on the Advertiser’s Advertiser Web Site(s) (or the
site of the relevant Advertiser’s third party agent) and similar return on
investment (“ROI”) analysis of such Advertiser with respect to such Advertiser’s
Sponsored Links delivered under this Agreement on a per click-through event
basis, as well as aggregating such UAs with other UAs and/or other
click-throughs across the Third Party Provider Advertising Network and other
targeted text link monetization services of the Third Party Provider for
conversion and similar ROI analysis (e.g., The Third Party Provider shall not
build a profile of a CNN User with respect to the type of ad that is effective
for such CNN User, or such CNN User’s buying habits, etc)(collectively, the
“Permitted Cookie Uses”), provided that: (i) AOL is in compliance with the
Agreement and any reasonable requirements set forth by CNN and disclosed to AOL
in writing (which may be by email), including but not limited to rich media
serving terms, submission requirements, etc., and (ii) the Third Party Provider
provides access to Sponsored Links hereunder in accordance with generally
recognized industry standards (e.g., click through functionality, description of
placement of “cookies” on a browser and how “cookies” are read through hypertext
transfer protocol (i.e., “HTTP”) headers). Notwithstanding anything to the
contrary, such use of Cookie Technology on CNN.com shall not include the
following activities:

 

  (a) the collection of CNN.com User Navigational Data, or the aggregation,
co-mingling or any other combination of data for or about CNN Users with data
from other sites for the purpose of building profiles of CNN.com Users
(regardless of whether such profiles were created outside of CNN.com), or for
use in online preference marketing to CNN.com Users;

 

  (b) aggregation, use or disclosure of Navigational Data obtained through the
use of such technology;

 

  (c) disclosure of or association by or on behalf of the Third Party Provider
with any personally identifiable information of an CNN.com User;

 

  (d) use or conducting of survey-based research without the prior written
approval of CNN; and

 

  (e) redirection or disclosure of data or information to a third party absent
the express prior written approval by CNN (other than aggregate, non-personally
identifiable data regarding conversions and other similar ROI analysis and/or
spam, which may be disclosed to each relevant Advertiser or Advertiser’s Agent
or others provided that such aggregate data could not reasonably be used to
identify conversions on CNN.com).

For purposes of this Agreement, “Navigational Data” shall mean any data
regarding CNN.com User navigation (e.g., destinations, clickstream, etc.)
online, but excluding data which solely relates to whether (and, if so, when) a
user who clicked on a Sponsored Link subsequently converts on the relevant
Advertiser’s Advertiser Web Site(s) (or the site of the relevant Advertiser’s
third party agent).

Restrictions on Use of CNN.com Information. Neither AOL nor the Third Party
Provider shall (i) use any information or data gathered in connection with
serving Sponsored Links to or through CNN.com (the “CNN.com Information”) in any
manner whatsoever except as expressly permitted by the terms of this Agreement,
nor (ii) communicate any CNN.com Information (or any portion thereof) to any
individual or entity (other than aggregate, non-personally identifiable data
regarding conversions and other similar ROI analysis and/or spam, which may be
disclosed to each relevant Advertiser or Advertiser’s Agent or others provided
that such aggregate data could not reasonably be used to identify conversions on
CNN.com).

 

Page 46 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

AOL and the Third Party Provider shall maintain complete, clear and accurate
records of all uses of CNN.com Information obtained through the use of Cookie
Technology, including the collection, recording, organization, storage,
adaptation, alteration, retrieval, consultation, alignment or combination,
blocking, erasure or destruction of CNN.com Information and Aggregated Client
Information, and of any permitted (if any) disclosure or otherwise making
available of CNN.com Information (collectively, the “Privacy Records”).

All such privacy Records shall be maintained for a minimum of three (3) years
following termination of this Agreement, except with respect to data or
information for which the Third Party Provider has a company-wide policy for
periodic purging of such data (which purging shall not occur more frequently
than once during any six (6) month period) and information, which policy shall
be provided to CNN upon request.

CNN shall have the right to direct a mutually agreeable independent third party
privacy auditor, which auditor must be a nationally recognized auditing firm (a
“Privacy Auditor”) to generate a report regarding Third Party Provider’s use of
Cookie Technology and the collection and use of CNN.com Information, subject to
confidentiality restrictions consistent with those set forth in this Agreement
(and any additional confidentiality restrictions as mutually agreed), to conduct
reasonable and necessary copying and inspection of Privacy Records. Any such
audit may be conducted after twenty one (21) Business Days prior written notice,
during normal business hours, no more than once per Year, and shall be at CNN’s
expense; provided, however, that if an inspection reveals any violation of the
terms and conditions set forth in this Preamble, (i) AOL shall promptly
reimburse CNN for the reasonable fees charged by the Privacy Auditor, and
(ii) CNN shall thereafter have the right to conduct more frequent audits during
the Term, subject to this Section, provided, however that the total number of
audits shall not exceed a total of two (2) per Year.

AOL shall comply with, and shall ensure that the Third Party Provider shall
comply with, CNN directions and policies regarding the collection, storage and
destruction of IP addresses that AOL and the Third Party Provider encounters in
connection with this Agreement. Specifically, AOL shall ensure that: (a) IP
addresses remain at all times encrypted when in the possession or storage of the
Third Party Provider or its agents; and (b) other than the Permitted Cookie Uses
and the Designated Purposes, the Third Party Provider will not use the IP
addresses for any other purpose without the prior written consent of CNN, which
may be given in CNN’s sole discretion.

Notwithstanding the foregoing or anything contained in this Schedule 2.1, the
Designated Purposes and any other uses of data collected pursuant to this
Schedule 2.1 shall not include any uses not permitted of Service Data under
Section 2.10(j) of the Agreement, without the prior written consent of CNN, and
the Shared Data and all other data collected under this Schedule 2.1 shall be
owned as provided for Service Data under Section 2.10(j) of the Agreement.

*        *        *

 

Page 47 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Note: This document describes protocol features specific only to ad requests and
results.

Section 1

SLM Ad Interface

Overview

SLM (Sponsored Links Manager) serves Sponsored Links and/or Web Offers, both of
which are just textual advertisements. This document describes the API used to
obtain query-relevant ads.

SLM serves ads from a variety of advertising partners and aggregators, as
defined by the particular needs of a given partner or ad consumer. A major
partner is the Third Party Provider, and some the Third Party Provider terms are
used in this description. A SLM Profile must be configured by AOL in order for a
partner to issue these ad calls with an approved ID, and this configuration may
specify advertising partners, and default behavior such as locale -language and
country.

 

  •  

There are 2 methods to retrieve sponsored links from SLM - XML and HTML. These
methods provide flexibility in how the links may be brought into content pages
through backend server functions.

 

  •  

An Ad Request is an HTTP GET command. Here’s a sample test URL (not intended for
any load).
http://switcher.dmn.aol.com/sw/a?sch=dmn&ssch=test_aol_sports&squery=realtors&snum=10

 

  •  

All parameters must be URL encoded for reliable transmission.

 

  •  

Channels can set default values for optional parameters.

 

  •  

For Server to Server requests (XML Response), SLM supports optional IP-based
authentication

 

  •  

The following request parameters are supported by SLM:

 

  •  

Query related ads parameters

 

  •  

Content related ads parameters

 

  •  

Error related ads parameters

 

  •  

Common parameters

Ad Types

SLM supports retrieval of matching ads which are determined to be relevant based
on the following kinds of input parameters:

 

  a) A specified query term, typically entered by an end-user.

  b) An input keyword and/or URL typically entered by a channel devoted to
specific topic.

  c) A standard http error code (usually a DNS error).

Section 1.1

Matching Query Terms-Chart 1

For channels that supply a “query” term for which they want relevant ads. In the
Third Party Provider terms, “AFS” (AdSense for Search) channels.

 

Page 48 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Name

  

Required

  

Default
Value

  

Channel
can
specify
default

  

Description

Sch    Yes       Asd    Channel id assigned by SLM, passed by the partner on
each API invocation Ssch    Yes       Yes    Sub-channel id assigned by SLM,
passed by the partner squery    Yes       Yes    Search string as typed by user

 

Other SLM parameters-Chart 2

 

Other SLM parameters, independent of the kind of ads

 

Name

  

Required

  

Default
Value

  

Channel
can
specify
default

  

Description

snum       10    Yes    Number of ads requested of       xml    Yes    “Output
Format for the result (response) – xml & html are supported types” stest      
off    Yes    Test mode locale       En_US    Yes    Country and language z   
         Zip code for user page       0    Yes    Page number of the ad
distribution recipe. nt             Value returned from previous request
specifying how to get the next set of ads for same query lf       0    Yes   
Local Ad Filter: 0 – Retrieve both local/national advertisers. 1 – only local. 2
– only national css          Yes    HTML API only – URL to the css to be applied
to the unordered list of results ssafe       high    Yes    Safety mode sh_ie   
   UTF-8    Yes    Input encoding sh_oe       UTF-8    Yes    Output encoding
sclient          Yes    Google Client Id spch          Yes    Google Channel Id
cip             IP address of client cru             Referrer URL csp         
Yes    Connection Speed cua             Browser user agent string scoco      
usa    Yes    Country code of user sbrand       aol    Yes    Brand of user
sview       web    Yes    Web or aol sit          Yes    Promotional page/page
position tracking city          Yes    City for user.* state          Yes   
State for user. It must be in two letter format. For example CA for California,
NM for New Mexico.* sl_cat          Yes    The category under which the query
has been classified; used to select Suppliers (“recipe”) to serve ads from;
sl_cat=adult is the only category specified as of 08072006; unrecognized sl_cat
will lead to the serving of ads from the “default” suppliers for the channel.

 

* city and state will only be used if zip code is not provided.

Testing with Google Ads

It’s essential when testing with the Third Party Provider to separate queries
issued for preliminary testing and validation from queries issued in a
production environment. During testing, all queries to SLM must include the
parameter adtest,

 

Page 49 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

by appending it to the URL, in this format

&adtest=on

This indicates that the query is not to be counted as production traffic.
Naturally, this parameter must be removed at the time of launch.

For example, the test URL shown above must be augmented for the Third Party
Provider testing as shown here.

http://switcher.dmn.aol.com/sw/a?sch=dmn&ssch=test_aol_sports&squery=realtors&snum=10&adtest=on

 

 

Glossary

This glossary contains definitions of acronyms and terms that may be new to some
readers.

Geo-Targeting – The Third Party Provider Search Engine contains the technology
to determine the origin of a search request based on the user’s IP address or
other relevant geographical information. Using this information, the Third Party
Provider search requests can be configured to return either search or ad results
limited to the user’s country or location.

2. Protocol Implementation Process.

2.1 Changes and Updates.

(1) The Third Party Provider reserves the right to make changes or updates to
the Protocol implemented by CNN and the Third Party Provider set forth in this
Schedule 2.1 or replace such Protocol with a new version, including without
limitation, such changes, updates or replacements that enable new features or
functionality of the Sponsored Advertising Service (collectively, “Updates”), in
each case, subject to the mutual agreement (in writing) of CNN. CNN and AOL will
(and AOL shall ensure the Third Party Provider will) work in good faith to reach
mutual agreement on each such Update as soon as is reasonably possible, and to
the extent that a particular issue concerning any proposed Update arises
pursuant to which CNN reasonably withholds its mutual agreement (e.g., CNN User
privacy), the Parties will, to the extent commercially practicable, modify and
implement such Update to address such issues. For the avoidance of doubt, CNN’s
reasonable objections to any component of a particular Update (“Specific
Objections”) shall not affect the implementation of any mutually agreed
components of such Update to the extent that such implementation is commercially
practicable in light of the Specific Objections.

(2) Notwithstanding the foregoing, the Third Party Provider shall not be
prohibited from making any Updates available to its other partners so long as
the Third Party Provider also offers such Updates to CNN in compliance with
subpart (1) above. For the avoidance of doubt, even in the event the Parties
fail to reach mutual agreement as to any Update as set forth in subpart
(1) above, AOL will not be in breach of Section A of Exhibit C of this Agreement
as the result of providing such Updates to its partners.

(3) Without limitation of AOL’s rights under subpart (2) above, if CNN, AOL and
the Third Party Provider are unable to reach mutual agreement with respect to
any Updates to the Protocol within 30 days of the Third Party Provider’s request
for implementation, then the matter shall be referred to the Management
Committee for resolution in accordance with Exhibit E.

2.2. [intentionally omitted]

2.3. Support Requests. CNN will use commercially reasonable efforts to respond
to and provide a fix for errors as reported by AOL and the Third Party Provider.

Contacts unless updated by written notice:

 

Page 50 of 51

 



--------------------------------------------------------------------------------

Execution Version

 

Minor problems:

Email describing problem should be sent to CNN.com, e-mail:
dermot.waters@tumer.com and tel. 404-878-5832

Major Problems:

If immediate attention is required call the CNN Network Operations Center,
E-mail: noc-ops@web.turner.com, and tel. 404-878-0808 and report the problem.

 

Page 51 of 51

 